Exhibit 10.1

[EXECUTION COPY]

Published CUSIP Number: 69946EAN1

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 11, 2016

among

PAREXEL INTERNATIONAL CORPORATION,

and

CERTAIN SUBSIDIARIES

as Borrowers,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Managers

HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL

ASSOCIATION, TD BANK, N.A. and WELLS FARGO BANK, NATIONAL

ASSOCIATION

as Joint Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I.

   DEFINITIONS AND ACCOUNTING TERMS      2     

1.01.

   Defined Terms      2     

1.02.

   Other Interpretive Provisions      37     

1.03.

   Accounting Terms      38     

1.04.

   Rounding      39     

1.05.

   Exchange Rates; Currency Equivalents; Eurocurrency Rate      39     

1.06.

   Additional Alternative Currencies      39     

1.07.

   Change of Currency      40     

1.08.

   Times of Day      41     

1.09.

   Letter of Credit Amounts      41   

ARTICLE II.

   THE COMMITMENTS AND CREDIT EXTENSIONS      41     

2.01.

   The Loans      41     

2.02.

   Borrowings, Conversions and Continuations of Loans      42     

2.03.

   Letters of Credit      44     

2.04.

   Swing Line Loans      55     

2.05.

   Prepayments      58     

2.06.

   Termination or Reduction of Commitments      59     

2.07.

   Repayment of Loans      60     

2.08.

   Interest      61     

2.09.

   Fees      61     

2.10.

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     62     

2.11.

   Evidence of Debt      63     

2.12.

   Payments Generally; Administrative Agent’s Clawback      63     

2.13.

   Sharing of Payments by Lenders      65     

2.14.

   Cash Collateral      66     

2.15.

   Defaulting Lenders      68     

2.16.

   Designated Borrowers      70     

2.17.

   Increase in Revolving Credit Facility      71     

2.18.

   Increase in Term Facility      73   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE III.

   TAXES, YIELD PROTECTION AND ILLEGALITY      75      3.01.    Taxes      75   
  3.02.    Illegality      80      3.03.    Inability to Determine Rates      81
     3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans      82     
3.05.    Compensation for Losses      84      3.06.    Mitigation Obligations;
Replacement of Lenders      85      3.07.    Survival      85   

ARTICLE IV.

   CONDITIONS PRECEDENT TO Credit Extensions      86      4.01.    Conditions of
Initial Credit Extension      86      4.02.    Conditions to all Credit
Extensions      88   

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES      89      5.01.    Organization; Powers   
  89      5.02.    Authorization; Enforceability      89      5.03.   
Governmental Approvals; No Conflicts      90      5.04.    Financial Statements;
No Material Adverse Effect      90      5.05.    Properties      90      5.06.
   Litigation and Environmental Matters      91      5.07.    Compliance with
Laws and Agreements; No Default      91      5.08.    Investment Company Status
     91      5.09.    Taxes      91      5.10.    ERISA Compliance      91     
5.11.    Disclosure      93      5.12.    Subsidiaries      93      5.13.   
Margin Regulations      93      5.14.    Anti-Corruption Laws      93      5.15.
   Sanctions      93      5.16.    Representations as to Foreign Obligors     
93   

ARTICLE VI.

   AFFIRMATIVE COVENANTS      95      6.01.    Financial Statements      95   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

6.02.

   Certificates; Other Information      95     

6.03.

   Notices      96     

6.04.

   Existence; Conduct of Business      97     

6.05.

   Payment of Obligations      97     

6.06.

   Maintenance of Properties; Insurance      97     

6.07.

   Books and Records; Inspection Rights      98     

6.08.

   Compliance with Laws      98     

6.09.

   Use of Proceeds      98     

6.10.

   Additional Subsidiaries      98     

6.11.

   Anti-Corruption Laws      98   

ARTICLE VII.

   NEGATIVE COVENANTS      99     

7.01.

   Indebtedness      99     

7.02.

   Liens      100     

7.03.

   Fundamental Changes      102     

7.04.

   Investments      103     

7.05.

   Swap Contracts      104     

7.06.

   Restricted Payments      104     

7.07.

   Change in Nature of Business      104     

7.08.

   Transactions with Affiliates      104     

7.09.

   Burdensome Agreements      104     

7.10.

   Use of Proceeds      105     

7.11.

   Financial Covenants      105     

7.12.

   Transfers from Credit Parties to Non-Credit Parties      105     

7.13.

   Fiscal Year      106     

7.14.

   Amendments      106     

7.15.

   Sanctions      106     

7.16.

   Anti-Corruption Laws      106   

ARTICLE VIII.

   EVENTS OF DEFAULT AND REMEDIES      106     

8.01.

   Events of Default      106     

8.02.

   Remedies upon Event of Default      108     

8.03.

   Application of Funds      109   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE IX.

   ADMINISTRATIVE AGENT      110     

9.01.

   Appointment and Authority      110     

9.02.

   Rights as a Lender      110     

9.03.

   Exculpatory Provisions      110     

9.04.

   Reliance by Administrative Agent      111     

9.05.

   Delegation of Duties      112     

9.06.

   Resignation of Administrative Agent      112     

9.07.

   Non-Reliance on Administrative Agent and Other Lenders      114     

9.08.

   No Other Duties, Etc      114     

9.09.

   Administrative Agent May File Proofs of Claim      114     

9.10.

   Collateral and Guaranty Matters      115   

ARTICLE X.

   GUARANTY      116     

10.01.

   Company Guaranty      116     

10.02.

   Subsidiary Guaranty      119   

ARTICLE XI.

   MISCELLANEOUS      122     

11.01.

   Amendments, Etc      122     

11.02.

   Notices; Effectiveness; Electronic Communications      124     

11.03.

   No Waiver; Cumulative Remedies; Enforcement      127     

11.04.

   Expenses; Indemnity; Damage Waiver      127     

11.05.

   Payments Set Aside      129     

11.06.

   Successors and Assigns      130     

11.07.

   Treatment of Certain Information; Confidentiality      135     

11.08.

   Right of Setoff      136     

11.09.

   Interest Rate Limitation      137     

11.10.

   Counterparts; Integration; Effectiveness      137     

11.11.

   Survival of Representations and Warranties      137     

11.12.

   Severability      138     

11.13.

   Replacement of Lenders      138     

11.14.

   Governing Law; Jurisdiction; Etc      139   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

11.15.

   Waiver of Jury Trial      140     

11.16.

   No Advisory or Fiduciary Responsibility      141     

11.17.

   Electronic Execution of Assignments and Certain Other Documents      141     

11.18.

   USA PATRIOT Act      142     

11.19.

   Judgment Currency      142     

11.20.

   Liability for Obligations      142     

11.21.

   Amendment and Restatement of Existing Credit Agreement      143     

11.22.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      143
    

11.23.

   ENTIRE AGREEMENT      144   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(p)   Permitted Investments 2.01   Commitments and Applicable Percentages
5.06   Disclosed Matters 5.12   Subsidiaries 7.01   Existing Indebtedness 7.02  
Existing Liens 7.04   Existing Investments 7.08   Affiliate Transactions 7.09  
Burdensome Agreements 11.02   Administrative Agent’s Office, Certain Addresses
for Notices

EXHIBITS

 

Form of   A   Committed Loan Notice B   Term Note C   Revolving Credit Note D  
Compliance Certificate E   Assignment and Assumption F   Swing Line Loan Notice
G   Designated Borrower Request and Assumption Agreement H   Designated Borrower
Notice I-1, 2, 3, 4   Tax Compliance Certificates J   Notice of Loan Prepayment



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of March 11, 2016, among PAREXEL INTERNATIONAL CORPORATION, a
Massachusetts Corporation (the “Company”), certain Subsidiaries of the Company
party hereto pursuant to Section 2.16 (each a “Designated Borrower” and,
together with the Company, collectively, the “Borrowers” and, each,
individually, a “Borrower”), certain Subsidiaries of the Company from time to
time party hereto as Subsidiary Guarantors, each lender from time to time party
hereto (collectively, the “Lenders” and, each, individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, certain of the Subsidiary Guarantors, certain of the
Lenders and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer are parties to that Credit Agreement, dated as of June 30, 2011
(as amended, the “Original Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated in its entirety
pursuant to that certain Amended and Restated Credit Agreement, dated as of
March 22, 2013 (as amended, the “First Amended Credit Agreement”) and the First
Amended Credit Agreement was amended and restated in its entirety pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of
October 15, 2014 (as amended and in effect immediately prior to the
effectiveness of this Agreement, the “Existing Credit Agreement”), in each case,
among the Borrowers party thereto, the Subsidiary Guarantors party thereto,
certain of the Lenders and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated to, among other things, (a) extend the “Maturity Date” for
the “Revolving Credit Facility” and the “Term Facility” (as each such term is
defined in the Existing Credit Agreement), (b) increase the “Revolving Credit
Facility” (as defined in the Existing Credit Agreement) by an aggregate
principal amount equal to $50,000,000, such that the aggregate “Revolving Credit
Commitments” (as defined in the Existing Credit Agreement) is an amount equal to
$350,000,000 on the Closing Date (as hereinafter defined) and (c) increase the
“Term Facility” (as defined in the Existing Credit Agreement) by an aggregate
principal amount equal to $202,500,000, such that the aggregate principal amount
of the “Term Facility” (as defined in the Existing Credit Agreement) is an
amount equal to $400,000,000 on the Closing Date; and

WHEREAS, in connection with such request, the parties have agreed to amend and
restate in its entirety the Existing Credit Agreement on the terms, and subject
to the conditions, set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means, with respect to any Person, the purchase or other
acquisition (in one transaction or a series of transactions) of (a) the assets
of another Person that constitute a business unit or all or substantial part of
the business of, such Person or (b) the acquisition of more than 50% of the
Equity Interests with ordinary voting power of another Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
from time to time supplied by the Administrative Agent.

“Advance Funding Arrangements” means any arrangements requested by the Borrowers
and acceptable to the Administrative Agent in its reasonable discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrowers on the Closing Date to fund Loans of such Lenders on such date.

“Advance Funding Documentation” means such funding indemnities or other
documentation as the Administrative Agent may reasonably require in connection
with Advance Funding Arrangements.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $750,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternate Interest Rate Restriction” has the meaning specified in Section 3.03.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling and Yen and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, the Irish Prevention of Corruption Acts 1889 to 2010, the
Irish Protection Disclosures Act 2014 and the Irish Proceeds of Crimes Act 1996
and 2005.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.16(a).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Closing Date Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans (after
giving effect to any Incremental Term Loans made or to be made with respect to
any Incremental Term Commitment of such Lender) at such time, and (b) in respect
of the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.15. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level

   Consolidated Net Leverage
Ratio    Eurocurrency
Loans/Letter
of Credit Fees     Base Rate
Loans     Commitment
Fee  

I

   < 1.50:1.00      0.75 %      0.00 %      0.100 % 

II

   ³ 1.50:1.00 but < 2.00:1.00      1.00 %      0.00 %      0.150 % 

III

   ³ 2.00:1.00 but < 2.50:1.00      1.25 %      0.25 %      0.175 % 

IV

   ³ 2.50:1.00 but < 3.00:1.00      1.50 %      0.50 %      0.200 % 

V

   ³ 3.00:1.00 but < 3.50:1.00      1.75 %      0.75 %      0.225 % 

VI

   ³ 3.50:1.00      2.00 %      1.00 %      0.250 % 

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level VI shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Rate in effect from the
Closing Date through the date on which a Compliance Certificate for the period
ending September 30, 2016 is delivered (subject to the proviso in the
immediately preceding sentence) shall be determined based upon Pricing Level II.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, or the
L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.16.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MLPFS, HSBC Bank USA, National Association,
U.S. Bank National Association, TD Securities (USA) LLC and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint book
managers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

 

-4-



--------------------------------------------------------------------------------

Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.

 

-5-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings) means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Pooling Financing” means one or more corporate treasury, depository, cash
pooling, overdraft, electronic funds transfer, credit or debit card, and other
cash management arrangements established by the Company or a Subsidiary in the
ordinary course of business.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the
Administrative Agent or L/C Issuer or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance

 

-6-



--------------------------------------------------------------------------------

satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“CCT” means California Clinical Trials Medical Group, Inc., a California
corporation.

“CCT Agreements” means collectively, (a) that certain Management Agreement,
dated as of November 15, 2006, by and between PAREXEL International, LLC and
CCT, (b) that certain Stock Transfer Restriction Agreement, dated as of March 5,
2008, by and among PAREXEL International, LLC, CCT, Lev Grigorievich Gertsik, MD
and the stockholder of CCT, and (c) that certain Stock Transfer Restriction
Agreement, dated as of March 5, 2008, by and among PAREXEL International, LLC,
CCT Holding Company Medical Group, Inc. and Lev Grigorievich Gertsik, MD.

“CCT Transactions” means the CCT Agreements, any modifications, replacements or
supplements to the CCT Agreements that are not materially adverse to the
Company, and the performance of obligations of the parties under the CCT
Agreements, as modified.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall, in the case of the foregoing clauses
(x) and (y), be deemed to be a Change in Law regardless of the date enacted,
adopted, issued, promulgated or implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

-7-



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (such approval either by
specific vote or by approval of the Company’s proxy statement).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make new Term Loans to the Borrower pursuant to Section 2.01(a) and to amend and
restate its Existing Term Loans under the Existing Credit Agreement to be Term
Loans under this Agreement on the Closing Date in an aggregate principal amount
not to exceed the amount set forth opposite such Term Lender’s name on Schedule
2.01 under the caption “Closing Date Term Commitment”.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Fee” has the meaning set forth in Section 2.09.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) (provided that a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans shall not contain a reaffirmation of representations and warranties),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Guarantee of the Guaranteed Designated Borrower
Obligations made by the Company under Section 10.1 in favor of the Lender
Parties.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-8-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income and without duplication: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Company and its Subsidiaries for such period,
(c) depreciation and amortization expense, (d) non-cash compensation charges
arising from any grant of stock, stock options or other equity-based awards for
such period, and (e) employee severance and other restructuring charges in
connection with the Company’s margin acceleration program in an amount not to
exceed $20 million for the fourth quarter of fiscal year 2015, $14.8 million for
the first fiscal quarter of 2016, $10.4 million for the second fiscal quarter of
2016, $5 million for the third fiscal quarter of 2016 and $5 million for the
fourth fiscal quarter of 2016.

For purposes of determining the Consolidated Net Leverage Ratio and Consolidated
Interest Coverage Ratio for any period, in connection with any Acquisition or
Disposition, there shall be (i) included in Consolidated EBITDA, all
Consolidated EBITDA attributable to any Person or business acquired by the
Company or any Subsidiary of the Company pursuant to an Acquisition during such
period as if such Person or business had been acquired on the day before the
first day of such period and (ii) excluded from such Consolidated EBITDA, all
Consolidated EBITDA attributable to any Person or business Disposed of by the
Company or any Subsidiary of the Company during such period as if such Person or
business were Disposed of on the first day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination,
(a) the outstanding principal amount of all Indebtedness of the Company and its
Subsidiaries, on a consolidated basis as of such date minus (b) the Unrestricted
Cash Amount as of such date.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries during such period in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Company and its Subsidiaries with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination
for any period, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Interest Charges for such period.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary non-cash losses)
for that period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date.

 

-9-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means each of the Company, each Designated Borrower that is a
Domestic Subsidiary, and each Subsidiary that is party to a Subsidiary Guaranty.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Irish
Companies Act 2014 (as amended), the Netherlands Bankruptcy Code
(Faillissementswet) and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, examinership, insolvency, reorganization, court protection or
similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Swing Line Loans, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate applicable to Eurocurrency Rate Loans plus 2% per annum, and
(c) when used with respect to Swing Line Loan, a rate equal to the rate of
interest otherwise applicable to such Swing Line Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s

 

-10-



--------------------------------------------------------------------------------

obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, examiner, assignee for the benefit of creditors or similar Person
charged with reorganization, examinership or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.16.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any executive order; (b) named as a “Specially
Designated National and Blocked Person” (an “SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”) or is otherwise
the subject of any Sanctions; or (c) in which a Person on the SDN List has
(directly or indirectly) 50% or greater ownership interest or that is otherwise
controlled by an SDN.

“Disclosed Matters” has the meaning specified in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

-11-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dutch FSA” means the Financial Supervision Act (Wet op het financieel toezicht)
and its subordinated and implementing decrees and regulations (as amended or
restated from time to time).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or

 

-12-



--------------------------------------------------------------------------------

threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) as published on the applicable Bloomberg

 

-13-



--------------------------------------------------------------------------------

screen page (or (x) if Bloomberg no longer publishes such rate, such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time and (y) if such rate is not available
at any time for any reason, subject to the proviso set forth below, a comparable
or successor rate which rate is approved by the Administrative Agent) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06(a) (or, in the case of any LIBOR
Quoted Currency which has become a Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency becomes a Non-LIBOR Quoted Currency), or, if such approved
rate is not available at any time for any reason, subject to the proviso set
forth below, a comparable or successor rate which rate is approved by the
Administrative Agent; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided (i) if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement and (ii) that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed by the United States or the Netherlands on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which

 

-14-



--------------------------------------------------------------------------------

(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Company under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) withholding taxes imposed by Ireland which arise solely
because the Lender is not a Qualifying Lender, other than where a Lender is not
or has ceased to be a Qualifying Lender as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration or application) any law or Tax Treaty or any concession of any
relevant taxing authority, (d) Taxes attributable to such Recipient’s failure to
comply with Section 3.01(e) and (e) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Revolving Credit Loans” means the outstanding “Revolving Credit Loans”
under and as defined in the Existing Credit Agreement.

“Existing Term Loans” means the outstanding “Term Loans” under and as defined in
the Existing Credit Agreement.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Facility Office” means the office through which the Lender performs or will
perform its obligations under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations (whether temporary or proposed) or official interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated as of February 2, 2016, as
amended from time to time, among the Company, the Administrative Agent and
MLPFS.

 

-15-



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Revolving Credit Lender that
is a Defaulting Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

-16-



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness the payment thereof, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment thereof (including, without limitation, joining as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness), provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, or (b) any Lien on
any assets of such Person securing any Indebtedness of any other Person, whether
or not such Indebtedness is assumed by such Person. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Designated Borrower Obligations” has the meaning specified in
Section 10.01(a).

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Revolving Credit Lender” has the meaning specified in
Section 2.17(c).

“Increasing Term Lender” has the meaning specified in Section 2.18(c).

“Incremental Term Commitment” shall mean any Increasing Term Lender’s commitment
to make any Incremental Term Loans pursuant to Section 2.18.

“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan made by such Increasing Term Lender pursuant to
Section 2.18 in accordance with its Incremental Term Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts

 

-17-



--------------------------------------------------------------------------------

payable incurred in the ordinary course of business and payment obligations
incurred in the ordinary course of business under Specified Licensing
Arrangements), (f) all Indebtedness of others secured by any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Company and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of

 

-18-



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or capital contribution to, or the Guarantee
or assumption of Indebtedness of, or purchase or other acquisition of any other
Indebtedness of, another Person, or (c) any Acquisition. For purposes of
covenant compliance, at any time of determination, the amount of any Investment
shall be the excess, if any, of (x) the amount actually invested by a Person
(without adjustment for subsequent increases or decreases in the value of such
Investment) over (y) all returns of principal or capital thereof received in
cash on or prior to such time of determination by such Person in respect of such
Investment (including all cash dividends, cash distributions and cash repayments
of Indebtedness received by such Person).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.19.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America (or any Affiliate) in its capacity as issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in

 

-19-



--------------------------------------------------------------------------------

accordance with Section 1.09. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swing line Lender), the L/C Issuer and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling and Yen; in each case as long as there is a published LIBOR rate (or a
rate otherwise determined pursuant to clause (a)(i) of the definition of
Eurocurrency Rate) with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing), but not including the retained interest of a
lessor under an operating lease in the property that is the subject of such
lease.

 

-20-



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranties and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, and any
other agreement now or hereafter executed and delivered in connection herewith
and designated as a “Loan Document”.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Mandatory Cost” means the cost of compliance with the requirements of (x) the
Bank of England and/or the Prudential Regulation Authority and/or Financial
Conduct Authority (or, in each case, any other authority which replaces all or
any of its functions) or (y) the requirements of the European Central Bank, in
each case, with respect to Eurocurrency Rate Loan of a Lender which is lent from
a Lending Office in the United Kingdom or a Participating Member State.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Company and its Subsidiaries
taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

“Material Foreign Subsidiary” means any Foreign Subsidiary which, (a) is a
Borrower, (b) has been designated by the Company as a Material Foreign
Subsidiary in a written notice to the Administrative Agent or (c) by itself or
together with its Subsidiaries, accounts (excluding intercompany receivables and
goodwill) for 5% or more of the Company’s consolidated total assets or
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which financial statements have been furnished to the Administrative Agent
under Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on December 31, 2015);
provided that if for any period of four fiscal quarters the combined
consolidated total assets or combined Consolidated EBITDA of all Foreign
Subsidiaries that neither (x) have been designated under clause (b) above nor
(y) would constitute “Material Foreign Subsidiaries” under clause (c) above,
shall have exceeded 10% of the consolidated total assets of the Company or 10%
of the Consolidated EBITDA of the Company, then one or more of such excluded
Foreign Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Foreign Subsidiaries in descending order based on the amounts of their
consolidated total assets until such excess shall have been eliminated. As of
the Closing Date, the Material Foreign Subsidiaries are PAREXEL International
GmbH, PAREXEL International Holding B.V., Perceptive Informatics UK Limited,
PAREXEL International Limited, Clinphone Limited, Perceptive eClinical Ltd. and
PAREXEL International (IRL) Limited.

 

-21-



--------------------------------------------------------------------------------

“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.

“Material US Subsidiary” means a Domestic Subsidiary (other than PAREXEL
International Dutch Holdings LLC and PAREXEL International Holding Corporation)
which (a) has been designated by the Company as a Material US Subsidiary in a
written notice to the Administrative Agent or (b) by itself or together with its
subsidiaries, accounts for 5% or more of the Company’s Consolidated EBITDA or
consolidated total assets for the most recently ended period of four fiscal
quarters for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
December 31, 2015); provided that if for any period of four fiscal quarters the
combined consolidated total assets or combined Consolidated EBITDA of all
Domestic Subsidiaries that neither (x) have been designated under clause
(a) above nor (y) would constitute “Material US Subsidiaries” under clause
(b) above, shall have exceeded 10% of the consolidated total assets of the
Company or 10% of the Consolidated EBITDA of the Company, then one or more of
such excluded Domestic Subsidiaries shall for all purposes of this Agreement be
deemed to be Material US Subsidiaries in descending order based on the amounts
of their consolidated total assets until such excess shall have been eliminated.
As of the Closing Date, the Material US Subsidiaries are PAREXEL International
LLC, Perceptive Informatics Inc, DataLabs, Inc., Clinphone California, Inc. and
Liquent, Inc.

“Maturity Date” means March 11, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of (x) the L/C Issuer with respect
to Letters of Credit issued and outstanding at such time and (y) the Swing line
Lender with respect to Swing Line Loans outstanding at such time (giving effect
to each Request for Credit Extension then outstanding), (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(ii) or (a)(iii), an amount
equal to 105% of the Outstanding Amount of all LC Obligations, and (iii) with
respect to Cash Collateral consisting of other credit support approved by the
L/C Issuer or Swing Line Lender, as applicable, such amount of other credit
support as agreed to by the Administrative Agent and the L/C Issuer and/or the
Swing Line Lender, as applicable, in their sole discretion.

 

-22-



--------------------------------------------------------------------------------

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Credit Party” means any Subsidiary of the Company that is not a Credit
Party.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Loan Party or
Subsidiary of any Loan Party primarily for the benefit of employees of the Loan
Party or any such Subsidiary residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J, or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including

 

-23-



--------------------------------------------------------------------------------

interest and fees that accrue after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Credit Agreement” has the meaning specified in the recitals hereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
company incorporated in Ireland, the certificate of incorporation, the
certificate of incorporation on name change (if applicable) and the
constitution; and (d) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06) or, for the avoidance of doubt, Excluded Taxes.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans and Revolving Credit Loans, as the case may be,
occurring on such date; (b) with respect to Swing Line Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

-24-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
(or required to be contributed to) by the Company or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition where (a) the Company has notified
the Administrative Agent of such proposed Acquisition; (b) the business to be
acquired would not subject the Administrative Agent or the Lenders to any
additional regulatory or third party approvals in connection with the exercise
of its rights and remedies under this Agreement or any other Loan Document;
(c) no contingent liabilities will be incurred or assumed in connection with
such Acquisition which could reasonably be expected to have a Material Adverse
Effect; (d) the board of directors and the shareholders (if required by
applicable law), or the equivalent, of the applicable Loan Party or other
Subsidiary and the Person to be acquired has approved such merger, consolidation
or Acquisition); (e) the Company individually, and the Company and its
Subsidiaries on a consolidated basis, will be Solvent upon the consummation of
the Permitted Acquisition; (f) the Company and the other Loan Parties shall be
in compliance with Section 7.11(a) and (b) on a pro forma basis as at the end of
and for the most recently ended period of four fiscal quarters for which
financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on December 31, 2015);
(g) after giving effect to the

 

-25-



--------------------------------------------------------------------------------

Acquisition, (x) Consolidated EBITDA (determined on a pro-forma basis for the
period of four fiscal quarters most recently ended for which financial
statements have been furnished to the Administrative Agent under Section 6.01(a)
or Section 6.01(b) (or, prior to the delivery of any such statements, for the
period of four fiscal quarters ended on December 31, 2015)), is not more than
20% lower than Consolidated EBITDA for the period of four fiscal quarters most
recently ended for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
December 31, 2015) without giving effect to such Acquisition and (y) the Company
and its Subsidiaries shall be in compliance with the restrictions set forth in
Section 7.07; (h) no Default or Event of Default then exists or would result
after giving effect to such Acquisition; and (i) in the case of a Permitted
Material Acquisition, the Company shall have delivered a certificate of a
Financial Officer to the Administrative Agent (and attaching calculations
reasonably satisfactory to the Administrative Agent, as appropriate)
(i) certifying as to clauses (e) through (h) above, and (ii) demonstrating that
after giving effect to the Acquisition, the Consolidated Net Leverage Ratio
(determined on a pro-forma basis for the period of four fiscal quarters most
recently ended for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
December 31, 2015)), shall not be greater than the maximum applicable ratio
permitted at such time pursuant to Section 7.11(b).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 6.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

-26-



--------------------------------------------------------------------------------

(g) the filing of Uniform Commercial Code financing statements and similar
filings (i) made solely as a precautionary measure in connection with an
operating lease, provided that such filings shall relate solely to the assets
which are the subject of such lease, or (ii) made to evidence or perfect the
sale or assignment of accounts receivable pursuant to a disposition not
prohibited pursuant to Section 7.03 hereof; and

(h) any Lien and/or right of set-off arising under the general terms and
conditions (algemene bankvoorwaarden) or any equivalent terms and conditions of
any banking or financing institution in any jurisdiction;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated AAA by S&P and Aaa by Moody’s; and

(f) investments described on Schedule 1.01(p).

“Permitted Material Acquisition” means any individual Acquisitions which would
otherwise be a Permitted Acquisition that exceeds an aggregate purchase price of
$200,000,000.

“Permitted Stock Repurchases” means any buybacks or repurchases of Equity
Interests issued by the Company or any other Loan Party, provided that both
prior to and after giving pro forma effect to any such proposed buyback or
repurchase of Equity Interests, (x) the

 

-27-



--------------------------------------------------------------------------------

Consolidated Net Leverage Ratio shall not be greater 3.00 to 1.00, (y) the
Borrowers shall be in compliance with each of the other financial covenants set
forth in Section 7.11 and (z) no Default or Event of Default shall exist.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any Loan Party or any such Plan to which the Borrower or any Loan Party is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Jurisdiction” means: (a) a member state of the European Communities
other than Ireland; (b) a jurisdiction with which Ireland has entered into a Tax
Treaty that has the force of law; or (c) a jurisdiction with which Ireland has
entered into a Tax Treaty where that treaty will (on completion of necessary
procedures) have the force of law.

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under any Loan Document and is:

(a) a bank which is licensed to carry on banking business in Ireland and which
is carrying on a bona fide banking business in Ireland (for the purposes of
section 246(3) TCA) and whose Facility Office is located in Ireland; or

(b) a building society (within the meaning of section 256(1) TCA) which is
carrying on a bona fide banking business in Ireland (for the purposes of section
246(3) TCA) and whose Facility Office is located in Ireland; or

(c) an authorized credit institution (under the terms of Directive 2013/36/EU)
which has duly established a branch in Ireland, having made all necessary
notifications to its home state competent authorities (as required under
Directive 2013/36/EU and, where applicable, under Council Regulation No
1024/2013) in relation to its intention to carry on banking business in Ireland,
and such credit institution is carrying on a bona fide banking business in
Ireland (for the purposes of section 246(3) TCA) and whose Facility Office is
located in Ireland; or

(d) a body corporate:

(i) which, by virtue of the law of a Qualifying Jurisdiction, is resident in the
Qualifying Jurisdiction for the purposes of tax and that jurisdiction imposes a
tax that generally applies to interest receivable in that jurisdiction by bodies
corporate or payable into an account located in that jurisdiction from sources
outside that jurisdiction; or

(ii) which is a US corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income; or

 

-28-



--------------------------------------------------------------------------------

(iii) which is a US limited liability company where (I) the ultimate recipients
of the interest would themselves be Qualifying Lenders under sub-paragraphs (i),
(ii) or (iv) of this paragraph (d), and (II) business is conducted through the
US limited liability company for market reasons and not for tax avoidance
purposes;

(iv) where the interest:

(1) is exempted from the charge to Irish income tax under a Tax Treaty in force
on the date the interest is paid; or

(2) would be exempted from the charge to Irish income tax if a Tax Treaty which
has been signed but is not yet in force had the force of law on the date the
interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under any Loan Document is paid
in connection with a trade or business which is carried on in Ireland by that
body corporate through a branch or agency; or

(e) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money and whose Facility Office is located in
Ireland where the interest on the advance under any Loan Document is taken into
account in computing the trading income of such body corporate and such body
corporate has complied with the notification requirements under section 246(5)
TCA; or

(f) a qualifying company (within the meaning of section 110 TCA) whose Facility
Office is located in Ireland; or

(g) an investment undertaking (within the meaning of section 739B TCA) whose
Facility Office is located in Ireland; or

(h) not a Qualifying Lender pursuant to paragraphs (a) to (g), that is a Treaty
Lender.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any Obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

-29-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided, further, that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller of a Loan Party
or, in the case of any Foreign Obligor, a managing director, director, or duly
appointed attorney of such Foreign Obligor, and (b)(i) solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary of a Loan Party, (ii) solely for purposes of notices
given pursuant to Article II, any other officer or employee of a Loan Party so
designated by any of the foregoing officers of the applicable Loan Party
described in clause (a) in a notice to the Administrative Agent or any other
officer or employee of a Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent, and,
(iii) solely with respect to the Company, the Vice President of Corporate
Finance or its general

 

-30-



--------------------------------------------------------------------------------

counsel. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on any Equity Interest of the Company or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof)
in their capacity as such.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The amount
of the Revolving Credit Facility on the Closing Date is $350,000,000.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

-31-



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(b) and shall
include all Existing Revolving Credit Loans.

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit C.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the Swing Line Loan or the L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 82” has the meaning specified in Section 4.01(a)(xii).

“Senior Notes” means the private placement of senior unsecured notes (ranking
pari passu in right of payment with the Obligations), which may be issued by a
Credit Party in an aggregate amount not to exceed $250,000,000.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities and contingent obligations as they mature
in the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Special Interest Period” has the meaning specified in Section 2.02(a).

 

-32-



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Licensing Arrangement” means each nonexclusive commercial third party
software licensing arrangement entered into by the Company or any other
Subsidiary of the Company, as a licensee, in the ordinary course of business,
consistent with past practice; provided that (x) such licensing arrangement is
terminable upon the giving of required notice, without penalty or acceleration
any other payments otherwise due in any future period and (y) there are no
earned amounts that are unpaid thereunder (other than earned amounts in the
ordinary course that would be classified as current accounts payable).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantors” means, collectively, each Material US Subsidiary as of
the Closing Date, and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.10. As of the Closing Date, the Subsidiary Guarantors are PAREXEL
International, LLC, Perceptive Informatics, Inc, DataLabs Inc., Clinphone
California Inc., Perceptive Services, Inc. and Liquent, Inc.

“Subsidiary Guaranty” means, collectively, the Guarantee of the Guaranteed
Borrower Obligations made by the Subsidiary Guarantors under Section 10.02 in
favor of the Lender Parties, together with each other guaranty and guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, delivered pursuant to Section 6.10 for the benefit of the Lender Parties.

 

-33-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided,
however, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit F or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate amount of the Revolving Credit Facility. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

-34-



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Treaty” means a double taxation treaty into which Ireland has entered which
contains an article dealing with interest or income from debt claims.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a). All Term
Borrowings shall be denominated in Dollars.

“Term Commitment” shall mean, with respect to each Term Lender, collectively its
(a) Closing Date Term Commitment and (b) Incremental Term Commitment, if any.

“Term Facility” means, at any time, (a) on the Closing Date, the aggregate
amount of the Closing Date Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time (after giving effect to any Incremental Term Loans made or to be made
with respect to any Incremental Term Commitment). As of the Closing Date, the
Term Facility is $400,000,000.

“Term Lender” means (a) on the Closing Date, any Lender that has (x) a
Term Commitment at such time and/or (y) Existing Term Loan at such time and
(b) at any time after the Closing Date, any Lender that holds Term Loans or
Incremental Term Loan Commitment at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility
(including any Existing Term Loan and any Incremental Term Loans made pursuant
to Section 2.18).

“Term Loan Amortization Amount” means an amount equal to the product of (a) the
sum of (x) the Term Facility on the Closing Date plus (y) the aggregate amount
of all Incremental Term Loans made pursuant to Section 2.18 (solely to the
extent such Incremental Term Loans are made on the same terms as the Term
Facility as in effect on the Closing Date (i.e., without utilizing the proviso
set forth in Section 2.18(f)) times (b) (i) 0.625%, in the case of any quarterly
Term Loan amortization payment made pursuant to Section 2.07(a) commencing
June 30, 2016 and made on or prior to March 31, 2017, (ii) 1.250%, in the case
of any quarterly Term Loan amortization payment made pursuant to Section 2.07(a)
on or after June 30, 2017 and made on or

 

-35-



--------------------------------------------------------------------------------

prior to March 31, 2019, (iii) 1.875%, in the case of any quarterly Term Loan
amortization payment made pursuant to Section 2.07(a) on or after June 30, 2019
and made on or prior to March 31, 2020, (iv) 2.500%, in the case of any
quarterly Term Loan amortization payment made pursuant to Section 2.07(a) on or
after June 30, 2020, but prior to the Maturity Date, and (v) 72.500% (or, if
lesser, the entire remaining principal amount of the Term Loan), on the Maturity
Date.

“Term Loan Increase Effective Date” has the meaning specified in
Section 2.18(d).

“Term Note” means a promissory note made by the Company in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, the execution, delivery and performance by
the Loan Parties and their applicable Subsidiaries of the Loan Documents to
which they are a party, the borrowing of Loans by each Borrower, the use of the
proceeds thereof and the incurrence of Letters of Credit hereunder.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of a Tax Treaty
which makes provision for full exemption from tax imposed by Ireland on interest
or income from debt claims;

(b) does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected; and

(c) fulfils all conditions, other than conditions which relate to the payor of
the interest, of the Tax Treaty which must be fulfilled for residents of that
Treaty State to be paid interest without the deduction of Irish tax (assuming
the completion of any necessary procedural formalities).

“Treaty State” means a jurisdiction which has entered into a Tax Treaty with
Ireland which has the force of law.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

-36-



--------------------------------------------------------------------------------

“Unrestricted Cash” shall mean the aggregate amount of cash of the Company and
each other Credit Party that (a) would not appear as “restricted” on a
consolidated balance sheet of the Company and its Subsidiaries and (b) is not
otherwise subject to any Lien (other than Liens contemplated under
Section 7.02(h)(iii) or (iv) hereof), except in favor of the Administrative
Agent or any Lender pursuant to any Loan Document to secure the Obligations.

“Unrestricted Cash Amount” shall mean, on any date, the lesser of an amount
equal to (a) $50,000,000 and (b) the sum of Unrestricted Cash maintained in the
United States with a Lender.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

-37-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent for distribution to the
Lenders a written reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing if at any time any change in GAAP would require
operating leases or real estate leases to be capitalized, the GAAP treatment of
operating and real estate leases on the Closing Date shall continue to apply for
purposes of this Agreement and the other Loan Documents, including for purposes
of the definitions of “Consolidated EBITDA”, “Consolidated Interest Charges” and
“Consolidated Funded Indebtedness” and the calculation of the financial
covenants under this Agreement.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) CCT. The Company has advised the Administrative Agent that it does, and is
required to, consolidate CCT in its consolidated financial statements, but that
the Company

 

-38-



--------------------------------------------------------------------------------

does not have the power to control CCT. Accordingly, financial position, results
of operations and cash flows of CCT shall be included for the purpose of (a) the
definitions of “Consolidated EBITDA”, “Consolidated Interest Charges” and
“Consolidated Funded Indebtedness”, (b) the financial statements and reporting
requirements in Section 6.01 and (c) determining compliance with the financial
covenants in Section 7.11. CCT shall not be deemed to be a Subsidiary for the
purposes of the closing conditions in Article IV, the representations and
warranties in Article V, the affirmative covenants in Article VI, the negative
covenants in Article VII, and the events of default in Article VIII.

1.04. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Exchange Rates; Currency Equivalents; Eurocurrency Rate.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent, the Swing Line Lender or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06. Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency

 

-39-



--------------------------------------------------------------------------------

(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Lenders; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
each case, in its or their sole discretion). In the case of any such request
pertaining to (x) Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and (y) Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07. Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

-40-



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent, in consultation with the Company,
may from time to time reasonably specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Company, may from time to time reasonably specify to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

1.08. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.09. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans. (a) Existing Term Loans; The Term Borrowing. Subject to the
terms and conditions set forth herein, (i) all Existing Term Loans shall be
deemed to have been made pursuant hereto, and from and after the Closing Date,
continue as Term Loans hereunder and (ii) each Term Lender severally agrees to
make a single loan denominated in Dollars to the Company on the Closing Date in
an amount not to exceed such Term Lender’s Closing Date Term Commitment. The
Term Borrowing on the Closing Date shall consist of Term Loans made (or, as
applicable, continued) simultaneously by the Term Lenders in accordance with
their respective Closing Date Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount

 

-41-



--------------------------------------------------------------------------------

of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. All Existing Revolving Credit Loans
shall be deemed to have been made pursuant hereto, and from and after the
Closing Date, all Existing Revolving Credit Loans shall continue as Revolving
Credit Loans hereunder.

2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent by a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) two Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) three Business Days (or four
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period” (a
“Special Interest Period”), the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (x) three Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (y) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Special Interest Period is acceptable to all of them. Not later than
11:00 a.m., (i) two Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) three Business Days (or four Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Special Interest Period has been
consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c) and 2.04(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the Company is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v)

 

-42-



--------------------------------------------------------------------------------

if applicable, the duration of the Interest Period with respect thereto,
(vi) the currency of the Loan to be borrowed or continued and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Company fails to specify a Type of Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loans may be converted into or
continued as Loans denominated in a different currency, but instead must be
prepaid in the original currency of such Loans and reborrowed in the other
currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loans
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loans in an Alternative Currency, on the
Business Day specified in the applicable Committed Loan Notice or, as to Loans
to be made on the Closing Date as to which Advance Funding Arrangements are in
effect, in accordance with the terms thereof. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

(c) During the existence of an Event of Default, no Loans may be converted to
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
(i) any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or

 

-43-



--------------------------------------------------------------------------------

redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto and/or
(ii) any or all of the then outstanding Eurocurrency Rate Loans be converted to
Base Rate Loans, on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than seven (7) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (y) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Company for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

-44-



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent and the L/C
Issuer have approved such expiry date (it being understood that in the event the
expiry date of any requested Letter of Credit would occur after the Letter of
Credit Expiration Date, from and after the Letter of Credit Expiration Date, the
Company shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations in respect of such Letters of Credit in accordance with
Section 2.14).

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers or such Revolving Credit Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

 

-45-



--------------------------------------------------------------------------------

(E) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or

(F) other than with respect to Euro, Sterling and Yen, the L/C Issuer does not
as of the issuance date of such requested Letter of Credit issue Letters of
Credit in the requested currency.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least three Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof;

 

-46-



--------------------------------------------------------------------------------

(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may reasonably request. Additionally, the Company shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
In the event that any Letter of Credit Application or other Issuer Documents
include representations and warranties, covenants and/or events of default that
do not contain the materiality qualifiers, exceptions or thresholds that are
applicable to the analogous provisions of this Agreement or other Loan
Documents, or are otherwise more restrictive, the relevant qualifiers,
exceptions and thresholds contained herein shall be incorporated therein or, to
the extent more restrictive, shall be deemed for the purposes of such Letter of
Credit Application or other Issuer Documents to be the same as the analogous
provisions herein.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless

 

-47-



--------------------------------------------------------------------------------

otherwise directed by the L/C Issuer, the Company shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. Upon the
making of any L/C Credit Extension, the Administrative Agent shall notify each
of the Lenders of such Credit Extension, provided, however, that failure to
provide any such notice shall in no event (x) result in any liability of the
Administrative Agent to any Lender and (y) effect the validity or enforceability
of any such L/C Credit Extension or (z) limit or otherwise impair in any manner
the obligations (including reimbursement and risk participation obligation) of
any Lender under this Section 2.03.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 12:00 noon on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, provided, however, that if the Company shall have received notice of
such payment by the L/C issuer under a Letter of Credit less than one hour prior
to the required time for payment set forth above, the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency not later than 12:00 noon or the
Applicable Time, as the case may be, on the

 

-48-



--------------------------------------------------------------------------------

immediately succeeding Business Day (together with interest thereon (at the rate
otherwise applicable to a Base Rate Loan), which shall be solely for the account
of the L/C Issuer). In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to clause (B) of
the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

-49-



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Company of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (other than
such interest and fees) shall constitute such Lender’s Committed Loan included
in the relevant Committed Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Revolving Credit Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Revolving Credit Percentage of the Dollar Equivalent of such payment.

 

-50-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; provided that the Company and its
Subsidiaries shall not be precluded from pursuing their rights and remedies in
separate actions;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, examiner or other representative of or successor to any beneficiary or
any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any of its Subsidiary or in
the relevant currency markets generally; or

 

-51-



--------------------------------------------------------------------------------

(vi) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or its Subsidiaries or
any waiver by the L/C Issuer which does not in fact materially prejudice the
Company or its Subsidiaries;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(viii) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and

 

-52-



--------------------------------------------------------------------------------

certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Release of Lenders’ Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event that (i) the L/C
Issuer shall have issued, in accordance with Section 2.03(a)(ii)(B), a Letter of
Credit with an expiry date occurring after the Letter of Credit Expiration Date
and (ii) the Company shall have Cash Collateralized the Outstanding Amount of
all such L/C Obligations in respect of such Letter of Credit pursuant to
Section 2.14, then, upon the provision of such Cash Collateral and without any
further action, each Lender hereunder shall be automatically released from any
further obligation to the L/C Issuer in respect of such Letter of Credit,
including, without limitation, any obligation of any such Lender to reimburse
the L/C Issuer for amounts drawn under such Letter of Credit or to purchase any
risk participation therein; provided, however, that all such obligations of each
Lender hereunder to the L/C Issuer in respect of such Letter of Credit shall be
revived if any Cash Collateral provided by the Company in respect of such Letter
of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or the L/C Issuer) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such Cash Collateral had not been
provided. The obligations of the Lenders under this paragraph shall survive
termination of this Agreement.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Company for, and the L/C Issuer’s rights and
remedies against the Company shall not be impaired by, any action or inaction of
the L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, that any Letter of Credit Fees

 

-53-



--------------------------------------------------------------------------------

otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer subject to the provisions hereof, to
the maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each of March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within three Business Days of demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit
and shall, at the option of the L/C Issuer, be listed as an account party
thereto. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-54-



--------------------------------------------------------------------------------

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day during the Availability Period, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Revolving Credit Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Credit Lender’s Revolving Credit Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and (iii) the Outstanding Amount of the Swing Line Loans shall not
exceed the Swing Line Sublimit, and provided, further, that the Company shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the Dollar Equivalent of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s delivery of a Swing Line Loan Notice to the Swing Line Lender and the
Administrative Agent. Each such Swing Line Loan Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing,
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

-55-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan denominated in Dollars in an amount equal to such Lender’s
Applicable Revolving Credit Percentage of the Dollar Equivalent of the Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of Swing
line Lender, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans denominated in Dollars submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loans and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid
(other than such interest and fees) shall constitute such Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

-56-



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company and the other Borrowers to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Swing Line Lender will distribute to
such Revolving Credit Lender its Applicable Revolving Credit Percentage thereof
in the same form as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Revolving Credit
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

-57-



--------------------------------------------------------------------------------

(g) Reserved.

(h) Defaulting Lender. If at any time there shall exist a Revolving Credit
Lender that is a Defaulting Lender, each Loan Party hereby agrees that the Swing
Line Lender shall be permitted, in its sole discretion, to retain such amount of
any requested Swing Line Loan as may be necessary to fully Cash Collateralize
the then outstanding Fronting Exposure of the Swing Line Lender with respect to
such Defaulting Lender. The amount of any Swing Line Loan so retained by the
Swing Line Lender shall be deemed to be Cash Collateral provided by the
Borrowers pursuant to Section 2.14 and subject to the provisions thereof. In any
such event, the Borrowers shall be deemed to have received and the Swing Line
Lender shall be deemed to have made, the entire principal amount of the Swing
Line Loan so requested, provided that only the portion not retained by the Swing
Line Lender as Cash Collateral shall actually be disbursed to the Company.
Notwithstanding anything to the contrary contained in this Agreement, any
portion of a Swing Line Loan retained to cash collateralize Fronting Exposure of
the Swing Line Lender shall be excluded from the determination the Consolidated
Interest Coverage Ratio and the Consolidated Net Leverage Ratio.

2.05. Prepayments.

(a) Optional Prepayments of Term Loans and Revolving Credit Loans. Each Borrower
may, upon delivery of a Notice of Loan Prepayment to the Administrative Agent,
at any time or from time to time voluntarily prepay Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(A) such Notice of Loan Prepayment shall be received by the Administrative Agent
not later than 11:00 a.m. (1) two Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Dollars, (2) three Business Days (or
four, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a minimum principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof; (C) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof; (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (E) if a Notice of Loan
Prepayment is given in connection with a conditional notice of termination
contemplated by Section 2.06(a), then such Notice of Loan Prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.06(a) (it being understood that the Company shall be responsible for
the payment of all amounts required pursuant to Section 3.05 in connection with
any such revocation and the failure to make any such prepayment on the date so
specified). Each such Notice of Loan Prepayment shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such Notice of Loan Prepayment, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility). If such Notice of Loan Prepayment is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such Notice of Loan Prepayment

 

-58-



--------------------------------------------------------------------------------

shall be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15(a), each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in inverse order of maturity, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentage in respect of the Term Facility.

(b) Optional Prepayments of Swing Line Loans. The Company may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, (ii) any such prepayment shall be in a minimum
principal amount of $100,000 and (iii) if a notice of prepayment is given in
connection with a conditional notice of termination contemplated by
Section 2.06(a), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06(a). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) Mandatory. If the Administrative Agent notifies the Company at any time that
(i) the Total Revolving Credit Outstandings at such time exceed an amount equal
to 105% of the Revolving Credit Facility then in effect, then, within three
Business Days after receipt of such notice, the Borrowers shall prepay Revolving
Credit Loans, Swing Line Loans and/or the Company shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce the Total Revolving
Credit Outstandings as of such date of payment to an amount not to exceed 100%
of the Revolving Credit Facility then in effect; provided, however, that,
subject to clause (ii) below and the provisions of Section 2.14(a), the Company
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and the Swing Line Loans the Total Revolving Credit Outstandings exceed
the Revolving Credit Facility then in effect or (ii) the L/C Obligations at such
time exceed an amount equal to 105% of the Letter of Credit Sublimit then in
effect, then, within three Business Days after receipt of such notice, the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to eliminate such excess as of such date of provision of such Cash
Collateral. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in accordance with this Section 2.05(c) in order to
protect against the results of further exchange rate fluctuations.

2.06. Termination or Reduction of Commitments. (a) Optional. The Company may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
(A) the Revolving Credit Facility if, after

 

-59-



--------------------------------------------------------------------------------

giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto, the Outstanding Amount of Swing Line Loans
hereunder would exceed the Swing Line Sublimit and (iv) a notice of termination
under this Section 2.06(a) may state that such notice is conditioned up on the
effectiveness of other credit facilities or receipt of funds with respect to any
other applicable transactions, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) Mandatory. (i) The aggregate Closing Date Term Commitments shall be
automatically and permanently reduced to zero on the Closing Date upon the
making of the Term Loans to be made on the Closing Date.

(ii) The aggregate Incremental Term Commitments shall be automatically and
permanently reduced to zero on the Term Loan Increase Effective Date applicable
thereto upon the making of such Incremental Term Loans.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Facility under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit and/or the Swing Line Sublimit shall be automatically reduced by
the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Revolving Credit Facility, Swing Line Sublimit or the Letter of Credit Sublimit
under this Section 2.06. Upon any reduction of the Revolving Credit Facility,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Revolving Credit Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination or reduction of the Revolving Credit Facility
shall be paid on the effective date of such termination or reduction.

2.07. Repayment of Loans. (a) Term Loans. On the last Business Day of each
March, June, September and December (commencing June 2016), the Borrowers shall
repay the principal amount of the Term Loans in installments equal to the Term
Loan Amortization Amount (which shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05(a)); provided, however, that the final principal repayment
installment of the Term Loans shall be paid on the Maturity Date in an amount
equal to the applicable Term Loan Amortization Amount on the Maturity Date and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date.

(b) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility, the aggregate
principal amount of all Revolving Credit Loans made to such Borrower outstanding
on such date.

(c) Swing Line Loans. Each Borrower shall repay each Swing Line Loan made to
such Borrower on the earlier to occur of (i) the date ten Business Days after
such Loan is made and (ii) the Maturity Date.

 

-60-



--------------------------------------------------------------------------------

2.08. Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) subject to
Section 2.04(h), each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) in Dollars
equal to the Applicable Rate for Commitment Fees times the actual daily amount
by which the Revolving Credit Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the

 

-61-



--------------------------------------------------------------------------------

Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with March 31, 2016, and on the last day of the Availability Period.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to MLPFS and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Arrangers (other than MLPFS), in Dollars, such
fees as shall have been separately agreed upon on or prior to the Closing Date
in writing in connection with this Agreement in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence for all purposes,
absent demonstrable error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason (other than a restatement of
or adjustment to such financial statements by reason of a required change in
GAAP), the Company or the Lenders determine that (i) the Consolidated Net
Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Net Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for

 

-62-



--------------------------------------------------------------------------------

relief with respect to the Company under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(i) or 2.08(b)or under Article VIII. The
Company’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for
the limited period ending one month following the date of the annual audited
financial statements of the Company and its Subsidiaries that include the period
during which such termination and repayment occurred.

2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later

 

-63-



--------------------------------------------------------------------------------

than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars for the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such

 

-64-



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) [Reserved].

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(g) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the applicable Loans made by it, or the
participations in L/C Obligations or in Swing

 

-65-



--------------------------------------------------------------------------------

Line Loans held by it (if any) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such applicable Loans or participations
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (w) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (x) the application of Cash
Collateral provided for in Section 2.14, or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply), or
(z) any payment of consideration for executing any amendment, waiver or consent
in connection with this Agreement so long as such consideration has been offered
to all consenting Lenders.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) if the Company shall be
required to provide Cash Collateral pursuant to Section 8.02, in each case, the
Borrowers shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations in an amount not less than the applicable Minimum Collateral
Amount. At any time that there shall exist a Revolving Credit Lender that is a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) (it being understood that
the

 

-66-



--------------------------------------------------------------------------------

Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in accordance with this Section 2.14(a) in order to protect against the results
of exchange rate fluctuations). Additionally, if the Company shall be required
to Cash Collateralize any L/C Obligations pursuant to Section 2.05(c) then,
within the time specified in such Section 2.05(c), the Company shall provide
Cash Collateral for the applicable L/C Obligations in an amount not less than
the amount required by such Section 2.05(c).

(b) Grant of Security Interest. Any Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each Borrower, and to
the extent provided by any Revolving Credit Lender, such Revolving Credit
Lender, will grant to (and subjects to the control of) the Administrative Agent,
for the benefit of the Administrative Agent, the L/C Issuer and the Revolving
Credit Lenders (including the Swing Line Lender), and will agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Company shall pay on
demand therefor from time to time all customary account opening, activity and
other customary administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral. Each Designated Borrower hereby
agrees to take any such further acts and to execute, acknowledge, deliver,
record, file, and register such documents and instruments as the Administrative
Agent may reasonably require to carry out the provisions of this Section 2.14.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement (except for and subject to Section 2.14(d)), Cash Collateral provided
under any of this Section 2.14 or Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, or Swing Line Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application

 

-67-



--------------------------------------------------------------------------------

as provided in this Section 2.14 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s and/or Swing Line Lender’s
Fronting Exposure with respect to such Defaulting Lender in accordance with the
provisions of this Agreement; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s and/or Swing Line Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued and/or Swing Line Loans made under this Agreement, in
accordance with the provisions of this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related

 

-68-



--------------------------------------------------------------------------------

Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective “Applicable Revolving Credit
Percentage” (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans to exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Subject to Section 11.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Credit Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and

 

-69-



--------------------------------------------------------------------------------

provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16. Designated Borrowers.

(a) It is acknowledged and agreed that (i) PAREXEL International Holding B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the laws of the Netherlands, shall continue
to be a “Designated Borrower” hereunder as of the Closing Date and may receive
Loans for its account on the terms and conditions set forth in this Agreement
and (ii) PAREXEL International (IRL) Limited, a single member private company
limited by shares incorporated under the laws of Ireland, shall, effective as of
the Closing Date, be a “Designated Borrower” hereunder and may receive Loans for
its account on the terms and conditions set forth in this Agreement.

(b) Subject to the provisions of this Section 2.16(b), the Company may at any
time, upon not less than 10 Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any one or more
additional Subsidiaries of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans or other applicable Credit Extensions hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit G (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (A) the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their reasonable discretion, and
Notes signed by such new Borrowers to the extent any Lenders so require and
(B) the Lenders shall have received satisfactory documentation and information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act. Provided that each Lender is permitted under applicable Law to make
Loans and other applicable Credit Extensions to such Applicant Borrower in
accordance with the terms of this Agreement and the other Loan Documents on the
effective date specified below, if the Administrative Agent and the Required
Lenders agree that an Applicant Borrower shall be entitled to receive Loans or
other applicable Credit Extensions hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and all the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans or other applicable Credit Extensions hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that (i) no Committed Loan Notice or Letter of Credit Application may
be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date and (ii) for the avoidance of any doubt,
no such Applicant Borrower

 

-70-



--------------------------------------------------------------------------------

shall be a Designated Borrower hereunder if any Lender is at such effective date
prohibited under applicable Law to make Loans and other applicable Credit
Extensions to such Applicant Borrower in accordance with the terms of this
Agreement and the other Loan Documents (notwithstanding any agreement by the
Administrative Agent and the Required Lenders that such Applicant Borrower shall
be entitled to receive Loans hereunder); and provided further, that effective as
of the date hereof, the Administrative Agent and the Required Lenders agree that
each of the Subsidiaries listed on Schedule 5.12 may become a “Designated
Borrower” pursuant hereto (subject to satisfaction of the other conditions set
forth in this Section 2.16) without any requirement of further consent from the
Required Lenders or the Administrative Agent so long as such Subsidiary is
either a Domestic Subsidiary or a Subsidiary organized under the laws of the
United Kingdom, Ireland, the Netherlands, or a jurisdiction in which each Lender
is, at such effective date, permitted under applicable Law to make Loans and
other applicable Credit Extensions to such Subsidiary in accordance with the
terms of this Agreement and the other Loan Documents.

(c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status and shall execute such
instruments or agreements reasonably requested by the Company evidencing such
release.

2.17. Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Revolving Credit Lenders), the Company may, not more than four (4) times
(including all such requests made pursuant to Section 2.18(a) below) after the
Closing Date over the term of this Agreement, request an

 

-71-



--------------------------------------------------------------------------------

increase in the Revolving Credit Facility by an aggregate amount (for all such
requests) not to exceed $300,000,000; provided that (i) in no event shall the
Revolving Credit Facility (after giving effect to all requested increases
therein) exceed $650,000,000 and (ii) in no event shall the aggregate amount of
increases in respect of the Revolving Credit Facility effected under this
Section 2.17(a), plus the aggregate amount of increases in respect of the Term
Facility effected under Section 2.18(a) exceed $300,000,000. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Revolving Credit Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase, provided however that no Revolving Credit Lender shall
be obligated to increase its Revolving Credit Commitment. Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Company and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the Swing Line Lender and the L/C
Issuer (which approvals shall not be unreasonably withheld), the Company may
also invite additional Eligible Assignees, or any other Person (other than the
Company or any Affiliate of the Borrower) reasonably acceptable to the
Administrative Agent, the Swing Line Lender and the L/C Issuer (together with
any existing Revolving Credit Lender participating in any such increase, each,
an “Increasing Revolving Credit Lender”) to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Company shall determine (i) the final allocation of such increase among
Increasing Revolving Credit Lenders and Schedule 2.01 shall be automatically
updated to reflect the same and (ii) the effective date (the “Revolving Credit
Increase Effective Date”) of any such increase. The Administrative Agent shall
promptly notify the Company and the Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Revolving Credit Increase Effective Date signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Company, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for

 

-72-



--------------------------------------------------------------------------------

purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) the Company shall be in pro forma compliance with each of the
financial covenants set forth in Section 7.11 after giving effect to any such
increase and (C) no Default or Event of Default exists. The Borrowers shall
prepay any Revolving Credit Loans outstanding on the Revolving Credit Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.

(f) Term of Increase. Any incremental Revolving Credit Loans made pursuant to
any increase in the Revolving Credit Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Loans (it being understood that customary arrangement or commitment fees payable
to one or more Arrangers (or their Affiliates) or one or more Increasing
Revolving Credit Lenders, as the case may be, may be different than those paid
with respect to the Lenders under the Revolving Credit Facility on or prior to
the Closing Date or with respect to any other Increasing Revolving Credit Lender
in connection with any other increase in the Revolving Credit Facility pursuant
to this Section 2.17).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.18. Increase in Term Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the Term
Lenders), the Company may, not more than four (4) times (including all such
requests made pursuant to Section 2.17(a) above) after the Closing Date over the
term of this Agreement, request an increase in the Term Facility by an aggregate
amount (for all such requests) not to exceed $300,000,000; provided that (i) in
no event shall the Term Facility (after giving effect to all requested increases
therein) exceed an amount equal to $700,000,000 and (ii) in no event shall the
aggregate amount of increases in respect of the Term Facility effected under
this Section 2.18(a), plus the aggregate amount of increases in respect of the
Revolving Credit Facility effected under Section 2.17(a) exceed $300,000,000. At
the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Term
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Term Lenders).

(b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in such increase in the Term Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase, provided however that no Term Lender shall be obligated to
provide an Incremental Term Commitment. Any Term Lender not responding within
such time period shall be deemed to have declined to participate in such
increase in the Term Facility.

 

-73-



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Company and each Term Lender of the Term
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees or any other Person (other than the Company or any
Affiliate of the Borrower) reasonably acceptable to the Administrative Agent
(together with any existing Term Lender participating in any such increase,
each, an “Increasing Term Lender”) to become Term Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(d) Effective Date and Allocations. If the Term Facility is increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine (i) the final allocation of such increase among Increasing Term
Lenders and Schedule 2.01 shall be automatically updated to reflect the same and
(ii) the effective date (the “Term Loan Increase Effective Date”) of any such
increase. The Administrative Agent shall promptly notify the Company and the
Term Lenders of the final allocation of such increase and the Term Loan Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Term Loan Increase Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Company, certifying that, before and after giving
effect to such increase, (A) except as may be agreed to by the relevant
Increasing Term Lenders, the representations and warranties contained in Article
V and the other Loan Documents are true and correct on and as of the Term Loan
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.18, the representations and warranties contained in subsections
(a) and (b) of Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) the Company shall be in pro forma compliance with each of the
financial covenants set forth in Section 7.11 after giving effect to any such
increase and (C) no Default exists.

(f) Term of Increase. Any Incremental Term Loans made pursuant to any increase
in the Term Facility shall be made on the same terms (including, without
limitation, interest terms, payment terms and maturity terms), and shall be
subject to the same conditions as existing Term Loans (it being understood that
customary arrangement or commitment fees payable to one or more arrangers (or
their affiliates) or one or more Increasing Term Lenders, as the case may be,
may be different than those paid with respect to the Lenders under the Term
Facility on or prior to the Closing Date or with respect to any other Increasing
Term Lender in connection with any other increase in the Term Facility pursuant
to this Section 2.18); provided, however, that at the election of the Company
the Incremental Term Loans may be implemented through additional new tranches of
term loans (instead of being implemented as an increase in the existing Term
Facility) with (i) a final maturity date occurring later than the Maturity Date
for the existing Term Facility, (ii) a longer weighted average life to maturity
of such Incremental Term Loans

 

-74-



--------------------------------------------------------------------------------

than the weighted average life to maturity of the existing Term Loans,
(iii) interest rates and amortization schedules applicable to such Incremental
Term Loans determined by the Company and the Increasing Term Lenders, and
(iv) with such other changes as may be approved by the Required Lenders.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary. Notwithstanding any other provision of
any Loan Document to the contrary, the Loan Documents may be amended by the
Administrative Agent, the Company and the applicable Increasing Term Lenders to
provide for terms applicable to each Incremental Term Loan in accordance with
the terms set forth in Section 2.18(f) as the Company and the Administrative
Agent shall deem necessary or advisable to reflect the establishment of any such
new tranche of Incremental Term Loans. The Incremental Term Loans shall in all
cases rank pari passu in right of payment with the Revolving Credit Loans and
the existing Term Loans

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the applicable Loan Party) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions with
respect to Indemnified Taxes (including deductions with respect to Indemnified
Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such

 

-75-



--------------------------------------------------------------------------------

Loan Party or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions with
respect to Indemnified Taxes (including deductions with respect to Indemnified
Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iv) Each Lender which becomes a party on the day on which this Agreement is
entered into confirms, for the benefit of the Administrative Agent and without
liability to the Loan Parties, that, on such date, it is a Qualifying Lender.
Each Lender which becomes a party after the date of this Agreement shall
indicate which of the following categories it falls in:

(A) not a Qualifying Lender;

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If a Lender fails to indicate its status in accordance with this clause, then
such Lender shall be treated for the purposes of this Agreement (including by
each Borrower) as if it is not a Qualifying Lender until such time as it
notifies the Borrowers which category applies. A Lender shall promptly notify
the Company if there is any change in its position as a Qualifying Lender.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of (x) the Loan Parties (other than the
Foreign Obligors) shall, and does hereby, jointly and severally, and (y) the
Foreign Obligors shall, and does hereby, severally (solely, in the case of each
Foreign Obligor, in respect of its relevant Indemnified Taxes), indemnify each
Recipient, and shall make payment in respect thereof within 10 days (or such
longer time as the applicable Recipient may agree) after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A reasonably detailed certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
Each of the Loan Parties (other than the Foreign Obligors) shall, and does
hereby, jointly and severally indemnify the

 

-76-



--------------------------------------------------------------------------------

Administrative Agent, and shall make payment in respect thereof within 10 days
(or such longer time as the Administrative Agent shall agree) after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below. Any such claim against a Loan Party must be made
within 180 days of the payment by the Administrative Agent, the Lender, or the
L/C Issuer to which such claim relates.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Party to do so), (y) the
Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender or the L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the Administrative Agent, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by
applicable laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or

 

-77-



--------------------------------------------------------------------------------

the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company

 

-78-



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

 

-79-



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension,
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining

 

-80-



--------------------------------------------------------------------------------

Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay all such Eurocurrency Rate Loans or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurocurrency Rate. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

3.03. Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency), or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected currency or currencies or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the in the affected currency or
currencies or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans (in the
case of any Eurocurrency Rate Loan) in the amount specified therein.

 

-81-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing (each of the foregoing restrictions in this clause (3), an “Alternate
Interest Rate Restriction”) and provides the Administrative Agent and the
Company written notice thereof.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in Letter of Credit or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender
(including, the Swing line Lender) or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs actually incurred or reduction
actually suffered. A Lender’s claim for additional amounts pursuant to this
Section 3.04(a) shall be generally consistent with

 

-82-



--------------------------------------------------------------------------------

such Lender’s treatment of borrowers (that such Lender considers, in its
reasonable discretion, to be similarly situated as the Company or the other
Borrowers) under other syndicated credit facilities that such Lender is a lender
under.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days (or such longer
time as such Lender or the L/C Issuer, as the case may be, shall agree) after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves. The Company shall pay (or cause the applicable Designated Borrower
to pay) to each Lender (without duplication of any amounts otherwise paid to
such Lender and attributable to Mandatory Costs), (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which

 

-83-



--------------------------------------------------------------------------------

determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

(f) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then, upon notice from such Lender or L/C
Issuer (a copy of which shall be provided to the Administrative Agent), the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such Mandatory Costs in an amount
equal to the actual amount of such Mandatory Costs incurred by such Lender or
L/C Issuer on each Interest Payment Date (or, as applicable, each date the
Letter of Credit Fee is due and payable) with respect such Obligations. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations subject to such Mandatory Costs.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

 

-84-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrowers through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrowers to repay the Credit Extension
in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, charges a Borrower for Mandatory Costs
hereunder, or requires any Borrower to pay any Indemnified Taxes or additional
amounts to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02 or provides a notice of an
Alternate Interest Rate Restriction, then at the request of the Company such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02 or the notice of an
Alternate Interest Rate Restriction, as applicable, and (ii) in each case, would
not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or provides a notice under Section 3.02 or provides a notice of an
Alternate Interest Rate Restriction, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, unless such Lender has designated a different lending office or assigned
its rights and obligations in accordance with Section 3.06(a), in each case
where such designation or assignment would eliminate all amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for any notice pursuant to Section 3.02 or any notice of an
Alternate Interest Rate Restriction, as applicable, within ten (10) Business
Days after any such request by the Company, the Company may replace such Lender
in accordance with Section 11.13.

3.07. Survival. All of the obligations of the Loan Parties under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

-85-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company and, if
Advance Funding Arrangements shall exist with respect to funding on the Closing
Date, executed Advance Funding Documentation in form and number reasonably
acceptable to the Administrative Agent;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that Loan Party is validly existing, in good standing (or equivalent
concept, as, and to the extent, applicable, in the relevant jurisdiction) and
qualified to engage in business in its jurisdiction of formation or
incorporation and each other jurisdiction reasonably requested by the
Administrative Agent;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders, covering such matters relating to the Loan Documents and the
transactions contemplated thereby as the Administrative Agent and the Lenders
shall reasonably request and such opinion shall expressly allow permitted
successors and assigns of the Administrative Agent and the Lenders to rely on
such opinion;

(vi) a favorable opinion of Stek Advocaten B.V., special counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, covering such matters relating to the Loan Documents and the
transactions contemplated thereby as the Administrative Agent and the Lenders
shall reasonably request;

 

-86-



--------------------------------------------------------------------------------

(vii) a favorable opinion of Baker & McKenzie Amsterdam N.V., counsel to PAREXEL
International Holding B.V., addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, covering such matters relating to the Loan Documents and
the transactions contemplated thereby as the Administrative Agent and the
Lenders shall reasonably request;

(viii) a favorable opinion of Matheson, counsel to PAREXEL International (IRL)
Limited, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
covering such matters relating to the Loan Documents and the transactions
contemplated thereby as the Administrative Agent and the Lenders shall
reasonably request;

(ix) a favorable opinion of Arthur Cox, special counsel to the Administrative
Agent, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
covering such matters relating to the Loan Documents and the transactions
contemplated thereby as the Administrative Agent and the Lenders shall
reasonably request;

(x) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had, either individually or in the
aggregate, a Material Adverse Effect;

(xi) certificate of a Financial Officer the Company, certifying that the Company
is, and the Company and its Subsidiaries on a consolidated basis are, Solvent
both before and after giving effect to the Transactions;

(xii) a certificate signed by a Responsible Officer of PAREXEL International
(IRL) Limited regarding Section 239 of the Irish Companies Act 2014 (as amended)
and (b) a certificate signed by a Responsible Officer of PAREXEL International
(IRL) Limited confirming that none of the proceeds of the Loans and none of the
Letters of Credit have been used, will be used, is being used or will be used at
any time in any way which would constitute “financial assistance” within the
meaning of, and as prohibited by Section 82 of the Irish Companies Act 2014 (as
amended) (“Section 82”) or which would result in the Loan Documents (including
without limitation the collateral, guarantees and indemnities thereby created)
contravening Section 82; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid, (ii) all fees
required to be paid to the Lenders

 

-87-



--------------------------------------------------------------------------------

on or before the Closing Date shall have been paid and (iii) unless waived by
the Administrative Agent, the Company shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent).

(c) All accrued interest, fees and other charges to the Closing Date under the
Existing Credit Agreement shall have been paid to the Administrative Agent for
the account of the Lenders, the L/C Issuer and the Swing Line Lender.

(d) The Arrangers shall have received all documentation and other information
that the Arrangers may reasonably request in order to comply with any applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (x) of funds pursuant to
such Advance Funding Arrangements (“Advance Funds”) and (y) its signature page
to this Agreement shall constitute the request, consent and direction by such
Lender to the Administrative Agent (unless expressly revoked by written notice
from such Lender received by the Administrative Agent prior to the earlier to
occur of funding or the Administrative Agent’s declaration that this Agreement
is effective) to withdraw and release to the Borrowers on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
(x) requesting only a conversion of Loans to the other Type, or a continuation
of Eurocurrency Rate Loans or (y) requesting a Term Borrowing under an increase
in the Term Facility pursuant to the proviso contained in Section 2.18(f)) is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in this Agreement, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
Sections 5.04(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

-88-



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower (other than PAREXEL
International Holding B.V. and PAREXEL International (IRL) Limited), then the
conditions of Section 2.16 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency), or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty by the Company that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company and each other Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

5.01. Organization; Powers. Each Borrower and each Material Subsidiary is duly
organized, validly existing and in good standing (to the extent such good
standing is recognized under an applicable jurisdiction) under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
carry on its business as now conducted. Each Subsidiary other than a Material
Subsidiary is duly organized, validly existing and in good standing (to the
extent such good standing is recognized under an applicable jurisdiction) under
the laws of the jurisdiction of its organization, and has all requisite power
and authority to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, each Loan Party and each Subsidiary is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

5.02. Authorization; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been, and
each other Loan Document, when delivered

 

-89-



--------------------------------------------------------------------------------

hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of each such
Loan Party, enforceable against each such Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.

5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable Law or the
Organizational Documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Company or any of
its Subsidiaries or their assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.

5.04. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments and
material Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its
Subsidiaries, as and when delivered pursuant to Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect.

5.05. Properties.

(a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

-90-



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property for
its business, and the use thereof by the Company and its Subsidiaries does not
infringe upon the rights of any other Person, except where the failure to so own
or license or such infringements, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

5.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Company or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than such matters disclosed on Schedule 5.06
(collectively, the “Disclosed Matters”)) or (ii) that involve this Agreement,
the other Loan Documents or any of the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

5.07. Compliance with Laws and Agreements; No Default. Each of the Company and
its Subsidiaries is in compliance with all Laws applicable to it or its property
and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

5.08. Investment Company Status. Neither the Company nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.09. Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed (within any
applicable extension) and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

5.10. ERISA Compliance. (a) Each Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
in each case where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the

 

-91-



--------------------------------------------------------------------------------

Code has received a favorable determination or opinion letter from the Internal
Revenue Service to the effect that the form (or prototype form) of such Pension
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from Federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service or is not yet due.
To the best knowledge of the Loan Parties, nothing has occurred that would
prevent or cause the loss of such tax-qualified status. The representations in
this Section 5.10(a) are limited with respect to Multiemployer Plans by events
that a Loan Party knows about.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate has knowledge of any fact, event or circumstance that could reasonably
be expected to constitute or result in an ERISA Event with respect to any
Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Loan Parties nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Loan Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and (vii) no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan; in each case, provided that this Section 5.10(c) is limited only
as to events that a Loan Party knows with respect to any Multiemployer Plan.

(d) Neither the Loan Parties nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.

(e) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a Material Adverse Effect. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a Material Adverse Effect. No Loan Party, nor any
Subsidiary of any Loan Party, has incurred any obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan, except as could not
reasonably be

 

-92-



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
does not exceed the current value of the assets of such Non-U.S. Plan allocable
to such benefit liabilities, except as could not reasonably be expected to
result in a Material Adverse Effect.

5.11. Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that (a) with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, and (b) to the extent the representations made in
this Section 5.11 relate to CCT or Behavioral and Medical Research, LLC, such
representations are made to the best of the knowledge of each Loan Party.

5.12. Subsidiaries. As of the date hereof, Schedule 5.12 is a complete list of
each of the Company’s Subsidiaries and such Subsidiary’s jurisdiction of
incorporation.

5.13. Margin Regulations. Neither the Company nor any of its Subsidiaries is
engaged or will engage in any activities, nor shall use any portion of the
proceeds of the Loans be used for any purpose, which in either case violate or
are inconsistent with the provisions of Regulations U and X of the FRB as now
and from time to time hereafter in effect.

5.14. Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their businesses in material compliance with applicable
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Laws.

5.15. Sanctions. No Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of each Loan Party and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is any Loan Party or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

5.16. Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws (other than a
Foreign Obligor incorporated under the laws of Ireland) with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party (such documents as to such Foreign Obligor, collectively, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. Each
Foreign Obligor incorporated under the laws of Ireland is subject to the common
law legal system in its jurisdiction of incorporation. Neither such Foreign
Obligor nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of

 

-93-



--------------------------------------------------------------------------------

execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b) This Agreement and the other Loan Documents to which each Foreign Obligor is
a party (such documents as to each such Foreign Obligor, collectively, the
“Specified Foreign Obligor Documents”) are in proper legal form under the Laws
of the jurisdiction in which such Foreign Obligor is organized or incorporated
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction (and such other Law as shall be specified in such
documents), and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Specified Foreign Obligor Documents, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Debtor
Relief Laws and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at Law. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Specified Foreign Obligor Documents that the Specified Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Specified Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Specified Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Specified Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Specified Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Specified Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.17. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

5.18. Irish Companies Act 2014. PAREXEL International (IRL) Limited has not and
will not use the proceeds of the Credit Extensions or utilize any Letter or
Credit in any way which would constitute “financial assistance” within the
meaning of, and as prohibited by Section 82 or to purchase Equity Interests
issued by the Company or any Subsidiaries of the Company in violation of Section
82.

 

-94-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, (except as expressly set forth herein) each Loan Party
shall, and shall cause each Subsidiary to:

6.01. Financial Statements. The Company will deliver to the Administrative Agent
for further distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; and

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

6.02. Certificates; Other Information. The Company will deliver to the
Administrative Agent for further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), commencing with the quarter ending March 31, 2016, a
duly completed Compliance Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, signed by a Financial Officer of the
Company, and in the event of any change in GAAP used in the preparation of such
financial statements or in the application thereof, specifying the effect of
such change on the financial statements accompanying such certificate (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(c) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

 

-95-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) and 6.02(b) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, MLPFS, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

6.03. Notices. The Company will promptly notify the Administrative Agent (who
shall promptly notify each Lender):

(a) of the occurrence of any Default or Event of Default;

 

-96-



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.

6.04. Existence; Conduct of Business.

(a) Preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 7.03.

(b) Preserve, renew and keep in full force and effect its rights, licenses,
permits, privileges and franchises material to the conduct of the business of
the Company and its Subsidiaries, taken as a whole, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

(c) Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Foreign Obligor is organized and existing, and
all approvals and consents of each other Person in such jurisdiction, in each
case that are required in connection with the validity, legality, binding effect
or enforceability of this Agreement or any of the other Loan Documents with
respect to such Foreign Obligor.

6.05. Payment of Obligations. Pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

6.06. Maintenance of Properties; Insurance. (a) Keep and maintain all property
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

-97-



--------------------------------------------------------------------------------

6.07. Books and Records; Inspection Rights.

(a) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities.

(b) Permit any representatives designated by the Administrative Agent or the
Required Lenders, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
provided that such visits shall not occur more than once per calendar year
unless an Event of Default has occurred and is continuing

6.08. Compliance with Laws. Comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

6.09. Use of Proceeds. Use the proceeds of the Credit Extensions (a) to finance
Permitted Stock Repurchases, (b) for the issuance of letters of credit, and
(c) for general corporate purposes (including, without limitation, for purposes
of financing Permitted Acquisitions) not in contravention of any Law or of any
Loan Document. No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, for any purpose that (y) entails a violation of
any of the regulations of the FRB, including Regulations T, U and X or
(z) constitutes a breach of Section 82 which would result in the Loan Documents
contravening Section 82.

6.10. Additional Subsidiaries. In the event the Company acquires, designates or
creates any Material US Subsidiaries or if any existing Subsidiary becomes or is
designated as or is deemed to be a Material US Subsidiary after the date hereof,
the Company shall forthwith promptly (and in any event within 15 Business Days
after knowledge of such Subsidiary being or being designated or deemed to be a
Material US Subsidiary) cause such Subsidiary to become a Subsidiary Guarantor;
provided that, at the reasonable discretion of the Administrative Agent, no such
Material US Subsidiary shall be required to become a Subsidiary Guarantor to the
extent that doing so would be reasonably likely to cause material adverse tax
consequences to the Company and its Subsidiaries.

6.11. Anti-Corruption Laws. Conduct its businesses in compliance in all material
respects with applicable Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

-98-



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall any Loan Party
permit any Subsidiary to:

7.01. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness set forth in Schedule 7.01, and any extensions, renewals or
replacements of any such Indebtedness to the extent the principal amount thereof
is not increased except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

(b) Indebtedness of (i) a Credit Party to a Credit Party, (ii) a Non-Credit
Party to a Non-Credit Party, (iii) a Credit Party to a Non-Credit Party, and
(iv) a Non-Credit Party to a Credit Party in an amount not to exceed the amount
provided for in Section 7.12;

(c) Guarantees by (i) a Credit Party of Indebtedness of a Credit Party, (ii) a
Non-Credit Party of Indebtedness of a Non-Credit Party, (iii) a Non-Credit Party
of the Indebtedness of a Credit Party, and (iv) a Credit Party of Indebtedness
of a Non-Credit Party in an amount not to exceed the amount provided for in
Section 7.12;

(d) Indebtedness of the Company or any Subsidiary (i) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations or (ii) assumed in connection with any
Acquisition or any acquisition of a fixed or capital asset; provided that
(x) such Indebtedness described in clause (i) above is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (y) such Indebtedness described in clause (ii) above is not
incurred solely in contemplation of such Acquisition or other acquisition and
(z) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $80,000,000 at any time outstanding;

(e) Indebtedness of any Credit Party provided that (i) the Company is, and the
Company and its Subsidiaries on a consolidated basis are, Solvent upon the
incurrence of such Indebtedness; (ii) the Credit Parties shall be in compliance
with each of the financial covenants set forth in Section 7.11 on a pro forma
basis as at the end of and for the most recently ended period of four fiscal
quarters for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
December 31, 2015) (and, at the request of the Administrative Agent, the Company
shall deliver to the Administrative Agent a certificate of a Financial Officer
certifying the foregoing in reasonable detail), (iii) no Default or Event of
Default then exists or would result after giving effect to the incurrence of
such Indebtedness, (iv) the final maturity date of such Indebtedness shall occur
after the Maturity Date, (v) such Indebtedness shall not contain financial
covenants that are more restrictive than those contained in this Agreement and
(vi) the terms relating to amortization and collateral (if any), are on then
applicable market terms as determined in good faith by the Borrower;

 

-99-



--------------------------------------------------------------------------------

(f) Indebtedness of the Company or any Subsidiary as an account party in respect
of (i) trade letters of credit and bank guarantees issued on account of trade
obligations, (ii) standby letters of credit and bank guarantees issued in
respect of bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, customs and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business and (iii) surety, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Indebtedness in respect of obligations under one or more customary Cash
Pooling Financings;

(h) Indebtedness of Non-Credit Parties in an aggregate principal amount not to
exceed $150,000,000;

(i) Indebtedness under the Loan Documents;

(j) Indebtedness of any Credit Party under the Senior Notes (including
Guarantees of a Credit Party in respect thereof) and, so long as no Event of
Default shall have occurred and be continuing or would result therefrom, any
refinancings, refundings, renewals or extensions thereof; provided that, in each
case, (i) the aggregate principal amount of such Indebtedness shall not exceed
$250,000,000 at any time outstanding, (ii) the final maturity date of such
Indebtedness shall occur after the Maturity Date, (iii) such Indebtedness shall
not provide for scheduled amortization of more than 25% of the principal amount
thereof prior the Maturity Date, (iv) such Indebtedness shall not contain
mandatory prepayment provisions that are more onerous than the Senior Notes
being refinanced, refunded, renewed or extended, and (v) such Indebtedness shall
not contain financial covenants that are more restrictive than those contained
in this Agreement;

(k) Indebtedness arising under a declaration of joint and several liability used
for the purpose of section 2:403 of the Dutch Civil Code (Burgerlijk Wetboek)
(and any residual liability under such declaration arising pursuant to section
2:404(2) of the Dutch Civil Code); and

(l) Other Indebtedness in an aggregate principal amount not to exceed
$125,000,000 at any time outstanding; provided, that, except with respect to an
aggregate principal amount of up to $60,000,000 of Indebtedness outstanding from
time to time under this Section 7.01(l), (x) such Indebtedness shall not have
maturities exceeding six (6) months and (y) the covenants applicable to such
Indebtedness shall not be more restrictive that the covenants contained in this
Agreement.

7.02. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Permitted Encumbrances;

 

-100-



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Company or any Subsidiary set forth
in Schedule 7.02; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary and (ii) the amount secured
or benefited thereby is not increased except as contemplated by Section 7.01(a),
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.01(a);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any other Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or any refinancing or
replacement of such obligations which does not increase the principal amount of
such obligations), as the case may be;

(d) (i) Liens securing Indebtedness permitted by Section 7.01(d)(i), provided
that (x) such Liens are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (y) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (z) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) Liens securing Indebtedness
permitted by Section 7.01(d)(ii), provided that (x) such Liens were not created
in contemplation of such Acquisition or such other acquisition and (y) such
Liens do not extend to any assets other than those of the Person so acquired or
the assets so acquired;

(e) any Liens in the form of cash collateral securing letters of credit and bank
guarantees; provided that the Indebtedness secured thereby shall not exceed
$20,000,000;

(f) Liens securing Indebtedness permitted by clause (h) of Section 7.01;

(g) Liens on the related accounts and assets contained in such accounts securing
a Cash Pooling Financing;

(h) (i) rights of pledge and set-off arising pursuant to the general banking
conditions declared applicable to Dutch bank accounts, (ii) statutory and
customary rights of pledge, charge and set-off upon deposits of cash in favor of
banks or other depository institutions in the UK, (iii) Liens in favor of a
banking institution or other depository institution arising as a matter of Law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the applicable banking industry, and (iv) Liens
(including the right of set-off) in favor of a banking institution or other
depository institution encumbering deposits, securities and similar property
that (x) are within the general parameters customary in the banking industry and
(y) arise under deposit, custodial and similar agreements entered into in the
ordinary course of business, provided that such Liens do not at any time secure
Indebtedness;

(i) Liens (if any) under any Loan Document;

 

-101-



--------------------------------------------------------------------------------

(j) Liens in favor of issuing banks, revolving lenders and swingline lenders on
cash collateral furnished solely to secure credit exposure held by defaulting
lenders in respect of otherwise unsecured Indebtedness under revolving credit
facilities permitted pursuant this Agreement, provided that the aggregate amount
of cash collateral so furnished shall not exceed $7,500,000 at any time
outstanding; and

(k) Other Liens securing Indebtedness and other obligations in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding.

7.03. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:

(a) any Subsidiary may merge or consolidate with the Company in a transaction in
which the Company is the surviving corporation;

(b) any Credit Party may (i) sell, transfer, lease or otherwise Dispose of its
assets (A) to a Credit Party or (B) to a Non-Credit Party in an amount not to
exceed the maximum amount permitted under Section 7.12, or (ii) merge into or
consolidate with a Credit Party (other than the Company);

(c) any Non-Credit Party may (i) sell, transfer, lease or otherwise Dispose of
its assets to a Non-Credit Party or a Credit Party, or (ii) merge into or
consolidate with a Non-Credit Party, or (iii) merge with a Credit Party if a
Credit Party is the survivor;

(d) any Subsidiary (other than a Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Borrowers taken as a whole and is not materially
disadvantageous to the Lenders, provided that the assets of any such Subsidiary
so liquidated or dissolved shall be distributed to the Company or a wholly-owned
Subsidiary of the Company;

(e) any Subsidiary may sell, transfer, lease or otherwise Dispose of (in one
transaction or in a series of transactions), assets and properties (including
Equity Interests of any Subsidiary) so long as:

(i) if any such Disposition shall constitute more than 2% of the consolidated
tangible assets of the Company and its Subsidiaries (as measured at the time of
such Disposition at the end of the most recently ended fiscal quarter for which
financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the fiscal quarter ended on December 31, 2015)), then (i) the
Company shall deliver to the Administrative Agent a certificate of a Financial
Officer attaching calculations reasonably satisfactory to the Administrative
Agent evidencing compliance with Section 7.11 on a pro forma basis as at the end
of and for the most recently ended period of four fiscal quarters for which
financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period

 

-102-



--------------------------------------------------------------------------------

of four fiscal quarters ended on December 31, 2015), (iii) demonstrating that
pro-forma Consolidated EBITDA for the period of four fiscal quarters most
recently ended for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
December 31, 2015) after giving effect to any such disposition is not more than
10% lower than Consolidated EBITDA for such period without giving effect to such
Disposition, and (iv) certifying that no Default or Event of Default then exists
or would result after giving effect to such Disposition; and

(ii) such Dispositions shall not, in the aggregate, exceed an amount equal to
10% of the Company’s consolidated tangible assets as set forth on the Company’s
most recently (at the time of such Disposition) delivered audited financial
statements referred to in Section 6.01(a); and

(f) any Person that is not a Subsidiary may merge with and into the Company or
any of its wholly-owned Subsidiaries in a Permitted Acquisition or consolidate
with any of its wholly-owned Subsidiaries; provided that if such Subsidiary is a
Credit Party the survivor shall be a Credit Party.

7.04. Investments. Make or hold any Investments, except:

(a) Permitted Investments;

(b) Investments by the Company existing on the date hereof in the capital stock
of its Subsidiaries;

(c) Investments, including loans and advances made or held by (i) a Credit Party
in or to any other Credit Party, (ii) a Non-Credit Party in or to a Non-Credit
Party, (iii) a Non-Credit Party in or to a Credit Party, and (iv) a Credit Party
in or to a Non-Credit Party to the extent permitted by Section 7.12;

(d) Guarantees and other Indebtedness (to the extent constituting an Investment)
permitted by Section 7.01;

(e) Investments consisting of Permitted Acquisitions;

(f) Investments in the capital stock or other securities of a Person (not
constituting a Permitted Acquisition) in an aggregate amount not to exceed
$50,000,000 for the period from and after the Closing Date;

(g) the Guaranties;

(h) Investments set forth on Schedule 7.04; and

(i) Other Investments in an aggregate amount not to exceed $50,000,000 at any
time outstanding.

 

-103-



--------------------------------------------------------------------------------

7.05. Swap Contracts. Enter into any Swap Contract, except (a) Swap Contracts
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Contracts entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except (a) the Company may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends and other
distributions ratably with respect to their Equity Interests, (c) the Company
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Company and its
Subsidiaries, and (d) Permitted Stock Repurchases.

7.07. Change in Nature of Business. Engage to any material extent in any
business other than businesses of the type conducted by the Company and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any of its Affiliates, except (a) whether or not in the ordinary course of
business, (i) at prices and on terms and conditions not materially less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among the Company and its wholly owned Subsidiaries not involving any other
Affiliate and (iii) any Restricted Payment permitted by Section 7.06,
(b) (i) employment and severance arrangements between the Company and its
Subsidiaries and their respective officers and employees in the ordinary course
of business and (ii) the payment of customary fees, compensation, and
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of the Company and its Subsidiaries in the ordinary
course of business, and (c) the matters described in Schedule 7.08 hereof. The
CCT Transactions shall not be prohibited by this Section 7.08.

7.09. Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets to secure the Obligations, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by (x) law, (y) by this Agreement or the
other Loan Documents, or (z) the agreements governing Indebtedness permitted
under clauses (h) or (j) of Section 7.01, (ii) the foregoing shall not apply to
restrictions and conditions (x) in those documents, instruments and agreements
identified on Schedule 7.09 and any extension or renewal of, or any amendment or
modification or (in the case of any such documents, instruments and agreements
relating to Indebtedness) refinancing thereof, so long as the scope of any such
restriction or condition is not expanded or (y) pursuant to the provisions
governing Indebtedness permitted pursuant to clause (e) of Section 7.01,

 

-104-



--------------------------------------------------------------------------------

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of the Equity Interests or the
assets of the Company or a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Equity Interests or assets that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof; and
(vi) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to a Cash Pooling Financing.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U and X.

7.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any period of four fiscal quarters of the
Company to be less 3.50 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any period of four fiscal quarters of the Company to be greater
than 3.00 to 1.00, provided, however, that upon consummation of a Permitted
Material Acquisition and upon the written election of the Company (which may be
exercised not more than two (2) times during the term of this Agreement) to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
increase the maximum Consolidated Net Leverage Ratio by 1.00 (i.e., a full-turn)
above the Consolidated Net Leverage Ratio then in effect (but in no event to a
ratio greater than 4.00 to 1.00) (the “Adjusted Consolidated Net Leverage
Ratio”). The Adjusted Consolidated Net Leverage Ratio shall be effective as of
the date of consummation of the Permitted Material Acquisition (including,
without limitation, for determining pro forma compliance with the requirements
this Agreement for such Permitted Material Acquisition) and (i) shall step down
by 0.25 (i.e., a quarter turn) on the last day of each fiscal quarter
(commencing on the last day of the full fiscal quarter occurring after the date
of the consummation of such Permitted Material Acquisition) and (ii) shall
return to the originally stated Consolidated Net Leverage Ratio of 3.00 to 1.00
on the last day of the fourth full fiscal quarter occurring after the date of
the consummation of such Permitted Material Acquisition. Notwithstanding the
foregoing to the contrary, in the event that the Company makes any such election
to adjust the Consolidated Net Leverage Ratio as set forth above during
concurrent periods for Permitted Material Acquisitions occurring within any
period of four full fiscal quarters following the date of the consummation of
such Permitted Material Acquisitions, the step downs (as set forth above) shall
occur after the end of each full fiscal quarter following the date of
consummation of the most recent Permitted Material Acquisition (on account of
which the Consolidated Net Leverage Ratio was adjusted).

7.12. Transfers from Credit Parties to Non-Credit Parties. The Credit Parties
will not allow the sum of (a) outstanding Indebtedness of a Non-Credit Party to
a Credit Party

 

-105-



--------------------------------------------------------------------------------

incurred pursuant to Section 7.01(b)(iv), plus (b) the outstanding Guarantees of
Indebtedness of a Non-Credit Party by a Credit Party incurred pursuant to
Section 7.01(c)(iv), plus (c) the fair market value of any assets disposed of by
a Credit Party to a Non-Credit Party pursuant to Section 7.03(b)(i)(B) from and
after the Closing Date, net of any transfer to such Credit Party in
consideration of such disposition, plus (d) without duplication of amounts
referenced in clause (c) above, Investments of or by a Credit Party in or to a
Non-Credit Party pursuant to Section 7.04(c)(iv), net of any transfer to such
Credit Party in consideration of such Investment, to exceed $100,000,000 in the
aggregate at any time.

7.13. Fiscal Year. Make any change in the manner of determining the date on
which their respective fiscal year ends without giving prior notice to the
Administrative Agent.

7.14. Amendments. The Company shall not and shall ensure that no Subsidiary will
amend, vary, novate, supplement, supersede, waive or terminate any term of any
Organization Document except in writing (a) with the prior written consent of
the Required Lenders and the Administrative Agent or (b) in a way which could
not be reasonably expected to materially and adversely affect the interests of
the Administrative Agent, the Lenders or the L/C Issuer.

7.15. Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any Designated Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
party to this Agreement (including any individual or entity participating in the
transaction, whether as Lender, Arrangers, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.16. Anti-Corruption Laws. Use the proceeds of any Credit Extension for any
purpose which would breach any Anti-Corruption Laws.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral as and when required hereunder, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 2.14(a), 2.14(b), 6.03,
6.04(a) (with respect to any Borrower’s existence), 6.09 or Article VII; or

(c) Other Defaults. Any Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above)

 

-106-



--------------------------------------------------------------------------------

contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof from the Administrative Agent
to any Borrower (which notice will be given at the request of any Lender); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (including,
without limitation, Indebtedness under any Guarantee) in excess of $50,000,000,
or fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit (after the expiration of
applicable notice and grace periods) the holder or holders of such Indebtedness
(or the beneficiary or beneficiaries of a Guarantee) (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be demanded or to become due or (except solely as a result of a
voluntary prepayment) to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity (or such
Guarantee to become payable) or cash collateral in lieu of any such repurchase,
prepayment, defeasance or redemption to be demanded (other than cash collateral
furnished solely to secure credit exposure held by defaulting lenders under
Indebtedness otherwise permitted hereunder), provided that this clause (i) shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of property or assets securing such Indebtedness or
as a result of the voluntary sale or transfer of Equity Interests owned by the
Company or any Subsidiary in a transaction not prohibited hereunder or (y) an
event (other than a default) that causes a mandatory offer to be made by the
Company to repurchase, prepay, defease or redeem the Senior Notes (or any
refinancings Indebtedness in respect thereof permitted under Section 7.01(j)) as
a result of the voluntary sale or transfer of the property or assets of the
Company or its Subsidiaries in a transaction not prohibited hereunder or under
the documentation governing the Senior Notes (or such other refinancing
Indebtedness); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $50,000,000; or

(f) Insolvency Proceedings, Etc. (i) Any Borrower or any Material Subsidiary
shall (A) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(ii) below, (C) apply for or consent to the

 

-107-



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner or similar official for any Borrower or any Material Subsidiary or for
a substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors or (F) take any action for the
purpose of effecting any of the foregoing or (ii) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking
(A) liquidation, reorganization or other relief in respect of any Borrower or
any Material Subsidiary or its debts, or of a substantial part of its assets,
under any Debtor Relief Law now or hereafter in effect or (B) the appointment of
a receiver, trustee, custodian, sequestrator, examiner, conservator or similar
official for the Borrowers or any Material Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

(g) Inability to Pay Debts; Attachment. Any Borrower or any Material Subsidiary
thereof admits in writing its inability to pay its debts as they become due; or

(h) Judgments. There is entered against any Borrower or any Subsidiary one or
more judgments for the payment of money in an aggregate amount (for all such
judgments) in excess of $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and the
same shall (x) remain undischarged, unsatisfied or unappealed for a period of 30
consecutive days during which execution shall not be effectively stayed, or
(y) if such judgment is not discharged or satisfied, any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Borrower
or any Subsidiary to enforce any such judgment that is not promptly dismissed or
stayed; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document, or purports in writing to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-108-



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to Sections 2.14 and 2.15,
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

-109-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit (to the extent not otherwise Cash Collateralized by
the Company pursuant to the terms hereof);

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.14, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-110-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message,

 

-111-



--------------------------------------------------------------------------------

Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company unless an Event of Default has occurred and is continuing (such consent
not to be unreasonably withheld), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, with the consent of
the Company unless an Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld), appoint a successor Administrative
Agent meeting the qualifications set forth above, provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

-112-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company unless an Event of Default has occurred and is continuing (such
consent not to be unreasonably withheld), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed

 

-113-



--------------------------------------------------------------------------------

Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Company of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Book Managers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

-114-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator,
examiner or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d);

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if (i) such Person ceases to be a Subsidiary as a result of
a transaction not prohibited hereunder or (ii) such Person shall cease to be a
Material US Subsidiary (it being understood that all Material US Subsidiaries
shall at times be a party to the Subsidiary Guaranty); and

(d) to release any Designated Borrower from its obligations under this Agreement
(subject to compliance with Section 2.16(e)) (i) if such Person ceases to be a
Subsidiary as a result of a transaction not prohibited hereunder or (ii) in
accordance with Section 2.16(e).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor or Designated Borrower from its obligations under the
Subsidiary Guaranty or this Agreement, as applicable, pursuant to this
Section 9.10.

 

-115-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of any collateral.

ARTICLE X.

GUARANTY

10.01. Company Guaranty.

(a) Guaranty. The Company hereby (i) ratifies, restates and confirms its
Guarantee in favor of the Lender Parties made pursuant to the “Company Guaranty”
(as defined in the Existing Credit Agreement) and (ii) absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
each of the Designated Borrowers to the Lender Parties, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lender Parties in connection with the collection or
enforcement thereof) and whether recovery upon such Obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Company or any Designated
Borrower under any Debtor Relief Laws, and including interest that accrues after
the commencement by or against any Designated Borrower of any proceeding under
any Debtor Relief Laws (collectively, the “Guaranteed Designated Borrower
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Designated Borrower Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Company, and
conclusive for the purpose of establishing the amount of such Guaranteed
Designated Borrower Obligations. This Company Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Designated Borrower Obligations or any instrument or agreement evidencing any
Guaranteed Designated Borrower Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Designated Borrower
Obligations which might otherwise constitute a defense to the obligations of the
Company under this Company Guaranty, and the Company hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to any or
all of the foregoing.

(b) Rights of Lender Parties. The Company consents and agrees that the Lender
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(i) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Designated Borrower
Obligations or any part thereof; (ii) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this

 

-116-



--------------------------------------------------------------------------------

Company Guaranty or any Guaranteed Designated Borrower Obligations; (iii) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (iv) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Designated Borrower Obligations.
Without limiting the generality of the foregoing, the Company consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Company under this Company Guaranty or which, but
for this provision, might operate as a discharge of the Company.

(c) Certain Waivers. The Company waives (i) any defense arising by reason of any
disability or other defense of any Designated Borrower or any other guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Lender Party) of the liability of any Designated Borrower; (ii) any defense
based on any claim that the Company’s obligations exceed or are more burdensome
than those of any Designated Borrower; (iii) the benefit of any statute of
limitations affecting any Designated Borrower’s liability hereunder; (iv) except
as expressly set forth in Section 10.01(f) below, any right to proceed against
any Designated Borrower, proceed against or exhaust any security for the
Guaranteed Designated Borrower Obligations, or pursue any other remedy in the
power of any Lender Party whatsoever; (v) except as expressly set forth in
Section 10.01(f) below, any benefit of and any right to participate in any
security now or hereafter held by any Lender Party; and (vi) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. The Company expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Designated Borrower Obligations, and all notices of
acceptance of this Company Guaranty or of the existence, creation or incurrence
of new or additional Guaranteed Designated Borrower Obligations.

(d) Obligations Independent. The obligations of the Company under this Company
Guaranty are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Designated Borrower Obligations and the
obligations of any other guarantor, and a separate action may be brought against
the Company to enforce this Company Guaranty whether or not any Designated
Borrower or any other Person or entity is joined as a party.

(e) Payments. All payments by the Company shall be made in the manner under this
Company Guaranty, at the place and in the currency (the “Payment Currency”)
required by this Agreement and the other Loan Documents; provided, however, that
(if the Payment Currency is other than Dollars) the Company may, at its option
(or, if for any reason whatsoever the Company is unable to effect payments in
the foregoing manner, the Company shall be obligated to) pay to the
Administrative Agent at the Administrative Agent’s Office in Dollars the Dollar
Equivalent of the amount of such Guaranteed Designated Borrower Obligation
together with any other amounts due pursuant to Section 3.05. In any case in
which the Company makes or is obligated to make payment in Dollars, the Company
shall hold the Administrative Agent harmless from any loss incurred by the
Administrative Agent arising from any change in the value of Dollars in relation
to the Payment Currency between the date the Guaranteed Designated Borrower
Obligation becomes due and the date the Administrative

 

-117-



--------------------------------------------------------------------------------

Agent is actually able, following the conversion of the Dollars paid by the
Company into the Payment Currency and remittance of such Payment Currency to the
place where such Guaranteed Designated Borrower Obligation is payable, to apply
such Payment Currency to such Guaranteed Designated Borrower Obligation. The
obligations of the Company hereunder shall not be affected by any acts of any
legislative body or Governmental Authority affecting the Company or any
Designated Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of the Company’s or any Designated Borrower’s property, or
by economic, political, regulatory or other events in the countries where the
Company or any Designated Borrower is located.

(f) Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Company Guaranty until all of the Guaranteed
Designated Borrower Obligations and any amounts payable under this Company
Guaranty have been paid and performed in full in cash and the Commitments and
the Facilities are terminated. If any amounts are paid to the Company in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Lender Parties and shall forthwith be paid to the Lender
Parties to reduce the amount of the Guaranteed Designated Borrower Obligations,
whether matured or unmatured.

(g) Termination; Reinstatement. This Company Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Designated Borrower Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Designated Borrower Obligations and any other amounts payable under
this Company Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Designated Borrower
Obligations are terminated. Notwithstanding the foregoing, this Company Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Designated Borrower or the Company is made,
or any of the Lender Parties exercises its right of setoff, in respect of the
Guaranteed Designated Borrower Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lender Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender
Parties are in possession of or have released this Company Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Company under this paragraph shall survive termination of
this Company Guaranty.

(h) Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of each Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of any Designated Borrower to the Company as subrogee of the Lender
Parties or resulting from the Company’s performance under this Company Guaranty,
to the payment in full in cash of all Guaranteed Designated Borrower
Obligations, provided, however, that the foregoing subordination shall not be
given effect until such time as the Lender Parties shall have made a request to
the Company pursuant to the second sentence of this Section 10.01(h). At any
time any Event of Default shall have occurred and be continuing, if the Lender
Parties so request, any such

 

-118-



--------------------------------------------------------------------------------

obligation or indebtedness of any Designated Borrower to the Company shall be
enforced and performance received by the Company as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the applicable Guaranteed Designated Borrower Obligations, but
without reducing or affecting in any manner the liability of the Company under
this Company Guaranty.

(i) Stay of Acceleration. If acceleration of the time for payment of any of the
Guaranteed Designated Borrower Obligations is stayed, in connection with any
case commenced by or against the Company or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Company immediately upon demand by the Lender Parties.

(j) Condition of Borrowers. The Company acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the
Designated Borrowers and any other guarantor such information concerning the
financial condition, business and operations of each Designated Borrower and any
such other guarantor as the Company requires, and that none of the Lender
Parties has any duty, and the Company is not relying on the Lender Parties at
any time, to disclose to the Company any information relating to the business,
operations or financial condition of any Designated Borrower or any other
guarantor (the Company waiving any duty on the part of the Lender Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.02. Subsidiary Guaranty.

(a) Guaranty. Each Subsidiary Guarantor hereby (i) ratifies, restates and
confirms its Guarantee in favor of the Lender Parties made pursuant to the
“Subsidiary Guaranty” (as defined in the Existing Credit Agreement) and
(ii) absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrowers to the Lender Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments and other modifications thereof and all costs, attorneys’
fees and expenses incurred by the Lender Parties in connection with the
collection or enforcement thereof) and whether recovery upon such Obligations
may be or hereafter become unenforceable or shall be an allowed or disallowed
claim under any proceeding or case commenced by or against any Subsidiary
Guarantor or any Borrower under any Debtor Relief Laws, and including interest
that accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Borrower
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Borrower Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Subsidiary Guarantor, and
conclusive for the purpose of establishing the amount of the Guaranteed Borrower
Obligations. This Subsidiary Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Borrower Obligations or
any instrument or agreement evidencing any Guaranteed Borrower Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance

 

-119-



--------------------------------------------------------------------------------

relating to the Guaranteed Borrower Obligations which might otherwise constitute
a defense to the obligations of any Subsidiary Guarantor under this Subsidiary
Guaranty, and each Subsidiary Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder at any time shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations under this Subsidiary Guaranty subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
Law.

(b) Rights of Lender Parties. Each Subsidiary Guarantor consents and agrees that
the Lender Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (i) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Borrower Obligations
or any part thereof; (ii) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Subsidiary Guaranty or any Guaranteed Borrower Obligations; (iii) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (iv) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Borrower Obligations. Without limiting the generality
of the foregoing, each Subsidiary Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Subsidiary Guarantor under this Subsidiary Guaranty or which, but
for this provision, might operate as a discharge of such Subsidiary Guarantor.

(c) Certain Waivers. Each Subsidiary Guarantor waives (i) any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Lender Party) of the liability of any Borrower; (ii) any defense
based on any claim that such Subsidiary Guarantor’s obligations exceed or are
more burdensome than those of any Borrower; (iii) the benefit of any statute of
limitations affecting such Subsidiary Guarantor’s liability hereunder;
(iv) except as expressly set forth in Section 10.02(g) below, any right to
proceed against any Borrower, proceed against or exhaust any security for the
Guaranteed Borrower Obligations, or pursue any other remedy in the power of any
Lender Party whatsoever; (v) except as expressly set forth in Section 10.02(g)
below, any benefit of and any right to participate in any security now or
hereafter held by any Lender Party; and (vi) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties. Each Subsidiary Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Borrower Obligations, and all notices of acceptance of
this Subsidiary Guaranty or of the existence, creation or incurrence of new or
additional Guaranteed Borrower Obligations.

(d) Obligations Independent. The obligations of each Subsidiary Guarantor under
this Subsidiary Guaranty are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Borrower Obligations and the obligations
of any other

 

-120-



--------------------------------------------------------------------------------

guarantor, and a separate action may be brought against such Subsidiary
Guarantor to enforce this Subsidiary Guaranty whether or not any Borrower or any
other Person or entity is joined as a party.

(e) Payments. All payments by a Subsidiary Guarantor under this Subsidiary
Guaranty shall be made in the manner, at the place and in the Payment Currency
required by this Agreement and the other Loan Documents; provided, however, that
(if the Payment Currency is other than Dollars) such Subsidiary Guarantor may,
at its option (or, if for any reason whatsoever such Subsidiary Guarantor is
unable to effect payments in the foregoing manner, such Subsidiary Guarantor
shall be obligated to) pay to the Administrative Agent at the Administrative
Agent’s Office the Dollar Equivalent of the amount of such Guaranteed Borrower
Obligation together with any other amounts due pursuant to Section 3.05. In any
case in which a Subsidiary Guarantor makes or is obligated to make payment in
Dollars, such Subsidiary Guarantor shall hold the Administrative Agent harmless
from any loss incurred by the Administrative Agent arising from any change in
the value of Dollars in relation to the Payment Currency between the date the
Guaranteed Borrower Obligation becomes due and the date the Administrative Agent
is actually able, following the conversion of the Dollars paid by such
Subsidiary Guarantor into the Payment Currency and remittance of such Payment
Currency to the place where such Guaranteed Borrower Obligation is payable, to
apply such Payment Currency to such Guaranteed Borrower Obligation. The
obligations of each Subsidiary Guarantor hereunder shall not be affected by any
acts of any legislative body or Governmental Authority affecting such Subsidiary
Guarantor or any Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of such Subsidiary Guarantor’s or any Borrower’s property,
or by economic, political, regulatory or other events in the countries where
such Subsidiary Guarantor or any Borrower is located.

(f) [Intentionally Omitted].

(g) Subrogation. Each Subsidiary Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Subsidiary Guaranty until all of the
Guaranteed Borrower Obligations and any amounts payable under this Subsidiary
Guaranty have been paid and performed in full in cash and the Commitments and
the Facilities are terminated. If any amounts are paid to any Subsidiary
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lender Parties and shall forthwith be paid
to the Lender Parties to reduce the amount of the Guaranteed Borrower
Obligations, whether matured or unmatured.

(h) Termination; Reinstatement. This Subsidiary Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Borrower Obligations now or hereafter
existing and shall remain in full force and effect until all Guaranteed Borrower
Obligations and any other amounts payable under this Subsidiary Guaranty are
paid in full in cash and the Commitments and the Facilities with respect to the
Guaranteed Borrower Obligations are terminated. Notwithstanding the foregoing,
this Subsidiary Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any
Subsidiary Guarantor is made, or any of the Lender Parties exercises its right
of setoff, in

 

-121-



--------------------------------------------------------------------------------

respect of the Guaranteed Borrower Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lender Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender
Parties are in possession of or have released this Subsidiary Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Subsidiary Guarantor under this paragraph shall survive
termination of this Subsidiary Guaranty.

(i) Subordination. Each Subsidiary Guarantor hereby subordinates the payment of
all obligations and indebtedness of each Borrower owing to such Subsidiary
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of any Borrower to such Subsidiary Guarantor as subrogee of
the Lender Parties or resulting from such Subsidiary Guarantor’s performance
under this Subsidiary Guaranty, to the payment in full in cash of all Guaranteed
Borrower Obligations; provided, however, that the foregoing subordination shall
not be given effect until such time as the Lender Parties shall have made a
request to the Company pursuant to the second sentence of this Section 10.01(h).
At any time any Event of Default shall have occurred and be continuing, if the
Lender Parties so request, any such obligation or indebtedness of any Borrower
to any Subsidiary Guarantor shall be enforced and performance received by such
Subsidiary Guarantor as trustee for the Lender Parties and the proceeds thereof
shall be paid over to the Lender Parties on account of the applicable Guaranteed
Borrower Obligations, but without reducing or affecting in any manner the
liability of such Subsidiary Guarantor under this Subsidiary Guaranty.

(j) Stay of Acceleration. If acceleration of the time for payment of any of the
Guaranteed Borrower Obligations is stayed, in connection with any case commenced
by or against any Subsidiary Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Subsidiary Guarantor immediately upon demand by the Lender Parties.

(k) Condition of Borrowers. Each Subsidiary Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrowers and any other guarantor such information concerning the
financial condition, business and operations of each Borrower and any such other
guarantor as such Subsidiary Guarantor requires, and that none of the Lender
Parties has any duty, and such Subsidiary Guarantor is not relying on the Lender
Parties at any time, to disclose to such Subsidiary Guarantor any information
relating to the business, operations or financial condition of any Borrower or
any other guarantor (such Subsidiary Guarantor waiving any duty on the part of
the Lender Parties to disclose such information and any defense relating to the
failure to provide the same).

ARTICLE XI.

MISCELLANEOUS

11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the

 

-122-



--------------------------------------------------------------------------------

Company or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01, and, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of any Commitments hereunder or under such other Loan Document without
the written consent of each Lender directly affected thereby (it being
understood that any vote to rescind any acceleration of amounts owing with
respect to the Loans and other Obligations under the Loan Documents shall only
require the consent of the Required Lenders);

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the last proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby or (ii) the order of application of any reduction in the
Commitments from the application thereof set forth in the applicable provisions
of Section 2.06(b) or 2.06(c), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(x) if such Facility is the Term Facility, the Required Term Lenders and (y) if
such Facility is the Revolving Credit Facility, the Required Revolving Lenders;

(g) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender or amend Section 2.16(b) without
the written consent of each Lender;

(h) subject to Sections 2.17 and 2.18, change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or

 

-123-



--------------------------------------------------------------------------------

make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(h)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(i) release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty, without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor from the Subsidiary Guaranty is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

(j) release any Designated Borrower under this Agreement, without the written
consent of each Lender, except to the extent such release is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone); or

(k) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) the Administrative Agent
and the Company may effect any amendment to the Loan Documents to reflect terms
applicable to any Incremental Term Loan as provided in Section 2.18(g) without
the consent of any other Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

11.02. Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire as
provided to the Administrative Agent and the Company (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Loan Parties).

 

-124-



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-125-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
other Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct (including any willful
breach of this Agreement) of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to any Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders, if acting in good faith, shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the

 

-126-



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except to the extent that such losses, costs, expenses and liabilities
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct (including any willful breach of this Agreement) by the Person
claiming such indemnification. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it under this Agreement, the other Loan Documents and under
applicable Law as authorized by the Required Lenders.

11.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Other than
with respect to Taxes, which shall be governed solely by Section 3.01, the
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other

 

-127-



--------------------------------------------------------------------------------

Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Company. Other than with respect to Taxes, which
shall be governed solely by Section 3.01, the Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company and each other Loan Party) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct (including any willful breach of this Agreement) of such Indemnitee
or (y) result from a claim brought by the Company or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company or such other Loan
Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

-128-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Outstandings at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct (including any
willful breach of this Agreement) of such Indemnitee as determined by a final
and non-appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the

 

-129-



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) (x) in the case of (1) an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or (2) contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or (y) in the case of an assignment to a Lender, an Affiliate of a
Lender

 

-130-



--------------------------------------------------------------------------------

or an Approved Fund, no minimum amount need be assigned, provided that such
assignment of a Commitment under any Facility and/or the Loans at the time owing
to such Lender by PAREXEL International Holding B.V. under any such Facility
must be in a minimum amount equivalent to Euro 100,000 or any other amount which
becomes applicable at any time as per the Decree on definitions pursuant to the
Dutch Financial Supervision Act (Besluit definitiebepalingen Wet financieel
toezicht); and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment of the Revolving Credit
Facility that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility

 

-131-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned or operated for the primary benefit of a natural
Person), (D) to any Person that, through its Lending Offices, is not capable of
lending the applicable Alternative Currencies to relevant Borrowers without the
imposition of any additional Indemnified Taxes or Other Taxes, or (E) unless
(x) an Event of Default has occurred and is continuing or (y) otherwise
consented to by the Company in writing, to any Person that, at the time of such
assignment, would require any greater payment under Sections 3.01 or 3.04 than
the assigning Lender, provided that such assignment shall not in any event be
made (i) until the moment guidance on the term “public” as meant under (ii) has
been provided on an EU level to anyone other than professional market parties
(professionele marktpartijen) as defined in the Dutch FSA and (ii) to anyone
that qualifies as a member of the “public” within the meaning of article 4(1)
Capital Requirements Regulation (Regulation (EU) 575/2013) and the rules
promulgated thereunder, as amended or any subsequent legislation replacing that
regulation, and any interpretation of aforementioned rules and regulations.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

-132-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrowers (at their expense) shall execute and deliver Notes to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned or operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

-133-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation and confirmations required under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 3.06 and 11.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with the Company’s prior written consent. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-134-



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.17 or 2.18 or (ii) any actual or
prospective party (or its Related Parties) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) on a confidential basis, to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, provided that in the case of this clause
(g), such confidential information shall only consist of a copy of this
Agreement or the other Loan Documents necessary for such issuance and monitoring
of CUSIP numbers or other market identifiers, (h) with the consent of the
Company

 

-135-



--------------------------------------------------------------------------------

or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company or
any of its Subsidiaries; provided, however, that each of the Administrative
Agent, the Lenders and the L/C Issuer agrees that, to the extent permitted by
applicable Law, such Person shall use reasonable commercial efforts to provide
the Company with prior notice of any disclosure of Information referred to in
clauses (b) and (c) above to allow the Company to seek a protective order
preventing such disclosure. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Agreement, “Information” means all information received by
or on behalf of the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding

 

-136-



--------------------------------------------------------------------------------

such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. Notwithstanding the provisions of this
Section 11.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for any Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Lender, the L/C Issuer or Affiliate hereby waive the right of
setoff set forth herein.

11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate, to
the extent not prohibited by applicable Law, the excess interest shall be
applied to the principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered

 

-137-



--------------------------------------------------------------------------------

pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13. Replacement of Lenders. If (w) the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, (x) any Lender is a
Defaulting Lender or a Non-Consenting Lender, (y) any Lender is prohibited under
applicable Law from making Loans and other Credit Extensions to an Applicant
Borrower in accordance with the terms of this Agreement and the other Loan
Documents, and the Required Lenders are permitted under applicable Law to make
Loans to such Applicant Borrower, or (z) any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) unless waived or modified by the Administrative Agent, the Company shall
have paid (or caused a Designated Borrower to pay) to the Administrative Agent
the assignment fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

-138-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

(f) in the case of an assignment resulting from a Lender providing notice of an
Alternate Interest Rate Restriction, the (i) applicable assignee shall have no
applicable Alternate Interest Rate Restriction and (ii) the Required Lenders or
the Administrative Agent shall not have revoked such applicable alternate
interest rate pursuant to Section 3.03; and

(g) in the case of an assignment resulting from a circumstance described in
clause (y) above, (1) the applicable assignee shall be permitted under Law to
make Loans and other Credit Extensions to the relevant Applicant Borrower in
accordance with the terms of this Agreement and the other Loan Documents, and
(2) after giving effect to such assignment (and any other concurrent assignments
made in connection therewith), each Lender shall be permitted under applicable
Law to make Loans to such relevant Applicant Borrower.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC
SUBSTANTIVE LAWS OF ANY OTHER STATE).

(a) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND

 

-139-



--------------------------------------------------------------------------------

OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) APPOINTMENT OF PROCESS AGENT. EACH LOAN PARTY (OTHER THAN THE COMPANY AND
EACH DOMESTIC SUBSIDIARY) (A) IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR
THE SERVICE OF PROCESS IN RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE
STATE OF NEW YORK IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
GOVERNED BY THE LAW OF THE STATE OF NEW YORK; AND (B) AGREES THAT FAILURE BY A
PROCESS AGENT TO NOTIFY THE RELEVANT LOAN PARTY OF THE PROCESS WILL NOT
INVALIDATE THE PROCEEDINGS CONCERNED.

11.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

-140-



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
MLPFS, and the other Arrangers are arm’s-length commercial transactions between
such Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, MLPFS, and the other Arrangers, on the other
hand, (B) each of such Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, MLPFS, and each other Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, MLPFS
nor any other Arranger has any obligation to such Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, MLPFS and the
other Arrangers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of such Borrower,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, MLPFS nor any other Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, MLPFS and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and

 

-141-



--------------------------------------------------------------------------------

contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

11.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.20. Liability for Obligations. Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents, the parties agree
that: (a) no Designated

 

-142-



--------------------------------------------------------------------------------

Borrower that is a Foreign Obligor shall be liable for any obligation of the
Company or any Subsidiary Guarantor arising under or with respect to any of the
Loan Documents; (b) each Designated Borrower that is a Foreign Obligor shall be
severally liable only for the obligations of such Person; and (c) neither the
Administrative Agent, any Lender, the L/C Issuer nor any Affiliate thereof, may
set-off or apply any deposits of a Designated Borrower that is a Foreign Obligor
or any other obligations at the time owing to or for the credit of the account
of any Designated Borrower that is a Foreign Obligor by the Administrative
Agent, such Lender, the L/C Issuer or such Affiliate thereof, against any or all
of the obligations of the Company or any Subsidiary Guarantor.

11.21. Amendment and Restatement of Existing Credit Agreement. On the Closing
Date, this Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 11.21. On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement and the promissory notes issued thereunder shall be
evidenced by this Agreement and the other Loan Documents. All references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof. Without limiting the generality of the foregoing and to
the extent necessary, the existing lenders, the Lenders and the Administrative
Agent reserve all of their rights under the Existing Credit Agreement and the
other “Loan Documents” (as defined in the Existing Credit Agreement) which by
their express terms survive the termination of the Existing Credit Agreement and
each of the Subsidiary Guarantors hereby obligates itself again in respect of
all such present and future “Obligations” (as defined in the Existing Credit
Agreement). Nothing contained herein shall be construed as a novation of the
“Obligations” outstanding under and as defined in the Existing Credit Agreement,
which shall remain in full force and effect, except as modified hereby.

11.22. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-143-



--------------------------------------------------------------------------------

11.23. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Left Intentionally Blank]

 

-144-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: PAREXEL INTERNATIONAL CORPORATION By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Senior Vice President and   Chief Financial Officer

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: PAREXEL INTERNATIONAL, LLC By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer PERCEPTIVE INFORMATICS, INC By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer DATALABS INC. By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer CLINPHONE CALIFORNIA INC. By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer PERCEPTIVE SERVICES, INC. By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer LIQUENT, INC. By:  

/s/ Ingo Bank

Name:   Ingo Bank Title:   Treasurer

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

SIGNED for and on behalf of PAREXEL INTERNATIONAL (IRL) LIMITED by its lawfully
appointed attorney in the presence of:-    

/s/ Ingo Bank

    (Attorney Signature)    

/s/ Denise E. Nelson

    Print Name: Ingo Bank (Witness’ Signature)    

195 West St., Waltham, MA

    (Witness’ Address)    

Manager

    (Witness’ Occupation)    

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

PAREXEL INTERNATIONAL HOLDING B.V. By:  

/s/ Peter Rietman

Name:   Peter Rietman Title:   Managing Director

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

Accepted and agreed as of the date first set forth above:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Angela Larkin

Name:   Angela Larkin Title:   Assistant Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Linda Alto

Name:   Linda Alto Title:   Senior Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Zhiyan Zeng

Name:   Zhiyan Zeng Title:   Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Alan Garson

Name:   Alan Garson Title:   Senior Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jennifer A. Hwan

Name:   Jennifer A. Hwang Title:   Senior Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Christine Gardiner

Name:   Christine Gardiner Title:   Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ D. Scott Farquhar

Name:   D. Scott Farquhar Title:   Executive Director

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Darran Wee

Name:   Darran Wee Title:   Senior Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as a Lender By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Cormac Langford

Name:   Cormac Langford Title:   Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robert Hazard

Name:   Robert Hazard Title:   Senior Vice President

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                  , 201  

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts
corporation (the “Company”), certain Subsidiaries of the Company party thereto
from time to time as Designated Borrowers, certain Subsidiaries of the Company
party thereto from time to time as Subsidiary Guarantors, the Lenders party
thereto from time to time, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. All capitalized terms used in this Committed
Loan Notice and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

The [Company] [Designated Borrower referenced in item 6 below (the “Applicable
Designated Borrower”)], as applicable, requests (select one):

 

¨ A Borrowing of [Revolving Credit][Term] Loans

 

¨ A conversion or continuation of [Revolving Credit][Term] Loans

 

1. On                                                                       (a
Business Day).

 

2. In the amount of                                              .

 

3. Comprised of                                                  .

                                   [Type of Loan requested]

 

4. In the following currency:                                         .

 

5. For Eurocurrency Rate Loans: with an Interest Period of     months.

 

6.                                          [Insert name of Applicable
Designated Borrower].

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Credit Agreement. The applicable
Borrower hereby directs that the proceeds of the Revolving Credit Loans
requested herein be disbursed in the manner set forth on Exhibit A attached
hereto.]1

[Remainder of the page intentionally blank]

 

1 Include this sentence in the case of a Revolving Credit Borrowing.



--------------------------------------------------------------------------------

The applicable Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a) and (b) of the Credit Agreement shall be satisfied
on and as of the date of the applicable Credit Extension.

 

[APPLICABLE BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Disbursement Instructions

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

                 , 201  

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or its registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Third
Amended and Restated Credit Agreement, dated as of March 11, 2016 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among PAREXEL International Corporation, a
Massachusetts corporation (the “Company”), certain Subsidiaries of the Company
party thereto from time to time as Designated Borrowers, certain Subsidiaries of
the Company party thereto from time to time as Subsidiary Guarantors, the
lenders party thereto from time to time (including the Lender), and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars at the
Administrative Agent’s Office for payments denominated in Dollars. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Term Note (the “Term Note”) is one of the Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term Note is
also entitled to the benefits of the Guaranties. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
The Term Loan made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

 

PAREXEL INTERNATIONAL CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING CREDIT NOTE

                 , 201  

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or its registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Third Amended and Restated Credit Agreement, dated
as of March 11, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among PAREXEL International Corporation, a Massachusetts corporation (the
“Company”), certain Subsidiaries of the Company party thereto from time to time
as Designated Borrowers, certain Subsidiaries of the Company party thereto from
time to time as Subsidiary Guarantors, the lenders party thereto from time to
time (including the Lender), and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranties. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount, currency and
maturity of its Revolving Credit Loans and payments with respect thereto.

 

PAREXEL – Third A&R Credit Agreement



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

 

[APPLICABLE BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency
and Amount
of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                                
        



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                  , 201              

 

  To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (the
“Company”), certain Subsidiaries of the Company party thereto from time to time
as Designated Borrowers, certain Subsidiaries of the Company party thereto from
time to time as Subsidiary Guarantors, the Lenders party thereto from time to
time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.

The undersigned Financial Officer1 hereby certifies as of the date hereof that
he/she is the                                         of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited consolidated financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report of an
independent certified public accountant required by such section.

 

1 This certificate should be from the chief financial officer, principal
accounting officer, treasurer or controller of the Company.



--------------------------------------------------------------------------------

[Use following paragraph 1 for quarter-end financial statements]

1. The Company has delivered the unaudited consolidated financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such consolidated financial statements
fairly present, in all material respects, the financial condition, results of
operations, and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
and the other Loan Parties during the accounting period covered by such
financial statements.

3. A review of the activities of the Company and the other Loan Parties during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Company and the other
Loan Parties performed and observed all of their respective Obligations under
the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
and each of the other Loan Parties performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
Financial Statement Date.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                 , 201  .

 

PAREXEL INTERNATIONAL CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

For the Quarter/Year ended                  , 201  . (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Consolidated Interest Coverage Ratio.     

A.

  Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company ending on the above date (“Subject Period”)1:        1.    Consolidated
Net Income for Subject Period:      $                    2.    Consolidated
Interest Charges for Subject Period (to the extent deducted in calculating
Consolidated Net Income, without duplication):      $                    3.   
Provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for Subject Period (to the extent deducted in
calculating Consolidated Net Income, without duplication):      $               
    4.    Depreciation expenses for Subject Period (to the extent deducted in
calculating Consolidated Net Income, without duplication):      $               
    5.    Amortization expenses for Subject Period (to the extent deducted in
calculating Consolidated Net Income, without duplication):      $               
    6.    Non-cash compensation charges arising from any grant of stock, stock
options or other equity-based awards for Subject Period (to the extent deducted
in calculating Consolidated Net Income, without duplication):      $            
       7.    Employee severance and other restructuring charges in connection
with the Company’s margin acceleration program in an amount not to exceed $20
million for the fourth quarter of fiscal year 2015, $14.8 million for the first
fiscal quarter of 2016, $10.4 million for the second fiscal quarter of 2016,
$5 million for the third fiscal quarter of 2016, and $5 million for the fourth
fiscal quarter of 2016 (to the extent deducted in calculating Consolidated Net
Income, without duplication):      $                    8.    For any Subject
Period in which the Company or any Subsidiary of the Company made an
Acquisition, all Consolidated EBITDA attributable to any Person or business
acquired by the Company or any Subsidiary of the Company pursuant to an
Acquisition during the Subject Period as if such Person or business had been
acquired on the day before the first day of such Subject Period:     
$               

 

1 As determined in accordance with Part III of this Schedule I.



--------------------------------------------------------------------------------

    9.    For any Subject Period in which the Company or any Subsidiary of the
Company made a Disposition, all Consolidated EBITDA attributable to any Person
or business Disposed of by the Company or any Subsidiary of the Company during
the Subject Period as if such Person or business were Disposed of on the first
day of such Subject Period:    $                 10.    Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 + 5+ 6 + 7 + 8 - 9):    $              

B.

  Consolidated Interest Charges for Subject Period:    $              

C.

  Consolidated Interest Coverage Ratio (Line I.A.10 ÷ Line I.B):   
         to 1.00  

Minimum required: 3.50 to 1.00

  

II.

 

Section 7.11(b) – Consolidated Net Leverage Ratio.

    

A.

  Consolidated Funded Indebtedness at Statement Date:        1.    The
outstanding principal amount of all Indebtedness of the Company and its
Subsidiaries, on a consolidated basis, at Statement Date:    $                
2.    The aggregate amount of cash of the Company and each other Credit Party
that is maintained in the United States with a Lender at Statement Date that (i)
would not appear as “restricted” on a consolidated balance sheet of the Company
and its Subsidiaries and (ii) is not otherwise subject to any Lien (other than
Liens contemplated under Section 7.02(h)(iii) or (iv) of the Credit Agreement),
except in favor of the Administrative Agent or any Lender pursuant to any Loan
Document to secure the Obligations2:    $                 3.    Consolidated
Funded Indebtedness (Line II.A.1 - Line II.A.2):    $               B.  
Consolidated EBITDA for Subject Period (Line I.A.10 above):    $            

 

2 Aggregate amount not to exceed $50,000,000.

 

173



--------------------------------------------------------------------------------

    C.    Consolidated Net Leverage Ratio (Line II.A.3 ÷ Line II.B):   
         to 1.00     Maximum permitted: [3.00]3[4.00]4[3.75]5[3.50]6[3.25]7 to
1.00 (subject to adjustment as provided below).        Section 7.11 (b) –
Adjusted Consolidated Net Leverage Ratio.        D.    Is the Adjusted
Consolidated Net Leverage Ratio in effect:    [YES][NO]     E.    If “Yes”:     
    

 

(1) Commencement date of the most recent Adjusted Consolidated Net Leverage
Ratio was:                  , 201  .

 

(2) The date that that is one full fiscal quarter following the date of the
consummation of the Permitted Material Acquisition that gave rise to the most
recent application of the Adjusted Consolidated Net Leverage Ratio was/is:
                 , 201  .

 

(3) The date that that is two full fiscal quarters following the date of the
consummation of the Permitted Material Acquisition that gave rise to the most
recent application of the Adjusted Consolidated Net Leverage Ratio was/is:
                 , 201  .

 

(4) The date that that is three full fiscal quarters following the date of the
consummation of the Permitted Material Acquisition that gave rise to the most
recent application Adjusted Consolidated Net Leverage Ratio was/is:             
    , 201  .

 

(5) The date that that is four full fiscal quarters following the date of the
consummation of the Permitted Material Acquisition that gave rise to the most
recent application Adjusted Consolidated Net Leverage Ratio is:            
    , 201  .

  

 

3 Select at all times other than during any period in which the Adjusted
Consolidated Net Leverage Ratio is in effect.

4 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Subject Period ends on a date that occurs on or prior to the date that is one
full fiscal quarters following the date of the consummation of the Permitted
Material Acquisition that gave rise to the most recent application of the
Adjusted Consolidated Net Leverage Ratio.

5 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Subject Period ends on a date that occurs on or prior to the date that is two
(but after one) full fiscal quarters following the date of the consummation of
the Permitted Material Acquisition that gave rise to the most recent application
of the Adjusted Consolidated Net Leverage Ratio.

6 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Subject Period ends on a date that occurs on or prior to the date that is three
(but after two) full fiscal quarters following the date of the consummation of
the Permitted Material Acquisition that gave rise to the most recent application
of the Adjusted Consolidated Net Leverage Ratio.

7 Select when the Adjusted Consolidated Net Leverage Ratio is in effect and
Subject Period ends on a date that occurs on or prior to the date that is four
(but after three) full fiscal quarters following the date of the consummation of
the Permitted Material Acquisition that gave rise to the most recent application
of the Adjusted Consolidated Net Leverage Ratio.



--------------------------------------------------------------------------------

III. Section 1.01 – Definition of Consolidated EBITDA.

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ federal, state, local and foreign income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ non-cash compensation charges arising from any grant of stock, stock options
or other equity-based awards

              

+ employee severance and other restructuring charges in connection with the
Company’s margin acceleration program8

              

+/- pro forma adjustments for Acquisitions and Dispositions

              

= Consolidated EBITDA

              

 

8 Not to exceed (i) $20 million for the fourth quarter of fiscal year 2015,
(ii) $14.8 million for the first fiscal quarter of 2016, (iii) $10.4 million for
the second fiscal quarter of 2016, (iv) $5 million for the third fiscal quarter
of 2016, and (v) $5 million for the fourth fiscal quarter of 2016.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified in paragraph 5 below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all of the
outstanding rights and obligations under the respective facilities identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s): PAREXEL International Corporation, a Massachusetts
corporation (the “Company”) and the following Designated Borrower(s):
             4.    Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement: Third
Amended and Restated Credit Agreement, dated as of March 11, 2016, among the
Company, certain Subsidiaries of the Company party thereto from time to time as
Designated Borrowers, certain Subsidiaries of the Company party thereto from
time to time as Subsidiary Guarantors, the Lenders party thereto from time to
time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer 6.    Assigned Interest:





--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/Loans
for all Lenders8      Amount of
Commitment
/Loans
Assigned9      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                               %         
   $                    $                               %             $
                   $                               %   

 

[7. Trade Date:                     ]11

Effective Date:                     , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Commitment”, etc.).

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9 The assignment to each Assignee of a Commitment or Loans owing to an Assignor
by the Designated Borrower under any Facility must be in a minimum amount
equivalent to Euro 100,000 or any other amount that becomes applicable at any
time per Wijzigingsbesluit financiele markten 2012.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Name:   Title:   [Consented to:]13

 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Company, L/C Issuer and/or Swing Line
Lender is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[                    ] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) as of the Effective Date, it is a
Person that, through its Lending Offices, is capable of lending in the
applicable Alternative Currencies under the Credit Agreement to the relevant
Borrowers without imposition of any additional Indemnified Taxes or Other Taxes,
as the case may be, and (viii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and



--------------------------------------------------------------------------------

executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including, in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the domestic substantive laws of any other state).



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWING LINE LOAN NOTICE

Date:                  , 201  

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts
corporation (the “Company”), certain Subsidiaries of the Company party thereto
from time to time as Designated Borrowers, certain Subsidiaries of the Company
party thereto from time to time as Subsidiary Guarantors, the Lenders party
thereto from time to time, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. All capitalized terms used in this Swing Line
Loan Notice and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

The Company requests a Swing Line Loan:

 

1. On                                                  (a Business Day).

 

2. In the amount of $                     .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

The Company hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the applicable Credit Extension.

 

PAREXEL INTERNATIONAL CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                  , 201  

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Third Amended and Restated Credit
Agreement, dated as of March 11, 2016 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among PAREXEL INTERNATIONAL CORPORATION, a
Massachusetts corporation (the “Company”), certain Subsidiaries of the Company
party thereto from time to time as Designated Borrowers, certain Subsidiaries of
the Company party thereto from time to time as Subsidiary Guarantors, the
Lenders party thereto from time to time, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Each of                     (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                    .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     

The parties hereto hereby confirm that with effect from the effective date of
the Designated Borrower Notice for the Designated Borrower, the Designated
Borrower shall have obligations, duties and liabilities toward each of the other
parties to the Credit Agreement identical to those which the Designated Borrower
would have had if the Designated Borrower had been an original party to the
Credit Agreement as a Borrower. Effective as of the effective date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the effective date designated by the Administrative Agent in a
Designated Borrower Notice delivered to the Company and the Lenders pursuant to
Section 2.16 of the Credit Agreement.



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Name:   Title:   PAREXEL INTERNATIONAL CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DESIGNATED BORROWER NOTICE

Date:                  , 201  

 

To: PAREXEL International Corporation

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.16
of that certain Third Amended and Restated Credit Agreement, dated as of
March 11, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts
corporation (the “Company”), certain Subsidiaries of the Company party thereto
from time to time as Designated Borrowers, certain Subsidiaries of the Company
party thereto from time to time as Subsidiary Guarantors, the Lenders party
thereto from time to time, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that
                     shall be a Designated Borrower effective as of             
    , 201   and may receive Loans for its account on the terms and conditions
set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This Designated Borrower Notice is executed as of the date first set forth
above.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation
(the “Company”), certain Subsidiaries of the Company party thereto from time to
time as Designated Borrowers, certain Subsidiaries of the Company party thereto
from time to time as Subsidiary Guarantors, the Lenders party thereto from time
to time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

DATE:                  , 201  



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation
(the “Company”), certain Subsidiaries of the Company party thereto from time to
time as Designated Borrowers, certain Subsidiaries of the Company party thereto
from time to time as Subsidiary Guarantors, the Lenders party thereto from time
to time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

DATE:                  , 201  



--------------------------------------------------------------------------------

EXHIBIT I -3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation
(the “Company”), certain Subsidiaries of the Company party thereto from time to
time as Designated Borrowers, certain Subsidiaries of the Company party thereto
from time to time as Subsidiary Guarantors, the Lenders party thereto from time
to time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

DATE:                  , 201  



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 11, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation
(the “Company”), certain Subsidiaries of the Company party thereto from time to
time as Designated Borrowers, certain Subsidiaries of the Company party thereto
from time to time as Subsidiary Guarantors, the Lenders party thereto from time
to time, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

DATE:                  , 201  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO: Bank of America, N.A., as [Administrative Agent][Swingline Lender]

RE: Third Amended and Restated Credit Agreement, dated as of March 11, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among PAREXEL
INTERNATIONAL CORPORATION, a Massachusetts corporation (the “Company”), certain
Subsidiaries of the Company party thereto from time to time as Designated
Borrowers, certain Subsidiaries of the Company party thereto from time to time
as Subsidiary Guarantors, the Lenders party thereto from time to time, and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. All
capitalized terms used in this Notice of Loan Prepayment and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

DATE:                  , 201  

The [Company][undersigned Designated Borrower] hereby notifies the
Administrative Agent that on                  , 201   pursuant to the terms of
Section 2.05 (Prepayments) of the Credit Agreement, such Borrower intends to
prepay the following Loans as more specifically set forth below:

 

¨ Optional prepayment of [Revolving Credit Loans][Term Loans] in the following
amount(s):

 

  ¨ Eurocurrency Rate Loans:                     

      Applicable Currency:             

      Applicable Interest Period:                 

 

  ¨ Base Rate Loans: $            

 

¨ Optional prepayment of Swingline Loans in the following amount: $            

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[APPLICABLE BORROWER] By:  

 

Name:   Title:  

 

PAREXEL – Third A&R Credit Agreement